 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 1 of 91 PageID #:2848




                       UNITED STATES DISTRICT COURT

                      NORTHERN DISTRICT OF ILLINOIS

                              EASTERN DIVISION

SANDEE’S BAKERY d/b/a SANDEE’S              No. 1:20-cv-02295
CATERING BAKERY & DELI AND GNEMI,
LLC d/b/a LOGAN FARMS,
                                            SECOND AMENDED CLASS ACTION
                              Plaintiffs,   COMPLAINT

     v.

AGRI STATS, INC., BUTTERBALL LLC,
CARGILL, INC., CARGILL MEAT
SOLUTIONS CORPORATION, COOPER               DEMAND FOR JURY TRIAL
FARMS, INC., FARBEST FOODS, INC.,
FOSTER FARMS, LLC, FOSTER POULTRY
FARMS, THE HILLSHIRE BRANDS
COMPANY, HORMEL FOODS
CORPORATION, HORMEL FOODS, LLC,
HOUSE OF RAEFORD FARMS, INC.,
PERDUE FARMS, INC., PERDUE FOODS
LLC, TYSON FOODS, INC., TYSON FRESH
MEATS, INC. AND TYSON PREPARED
FOODS, INC.,

                          Defendants.
      Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 2 of 91 PageID #:2849




                                                   TABLE OF CONTENTS
                                                                                                                                           Page

I.        NATURE OF ACTION .......................................................................................................1

II.       JURISDICTION AND VENUE ........................................................................................13

III.      PARTIES ...........................................................................................................................14

          A.         Plaintiffs .................................................................................................................14

          B.         Defendants .............................................................................................................15

          C.         Co-Conspirators .....................................................................................................19

IV.       FACTUAL ALLEGATIONS ............................................................................................20

          A.         Agri Stats’ information exchange services began in the broiler
                     industry, where it has been used to facilitate widespread collusion. .....................20

          B.         Defendants entered into an agreement to exchange information
                     through Agri Stats regarding their production and sales of turkey. .......................22

          C.         Defendants possess market power in the market for turkey and
                     turkey is the type of product for which information exchange is
                     particularly likely to have anticompetitive effects. ................................................27

                     1.         Defendants have market power in the market for turkey. ..........................27
                     2.         There are high barriers to entry in the market for turkey for
                                meat consumption. .....................................................................................28
                     3.         The defendants have market power in the market for turkey
                                for meat consumption. ...............................................................................29
          D.         The market for turkey is the type of market where the information
                     exchanges orchestrated by Agri Stats are likely to harm competition. ..................30

                     1.         The turkey market features few sellers. .....................................................31
                     2.         Turkey is a fungible market. ......................................................................31
                     3.         The turkey market features price-based competition. ................................31
                     4.         Demand for turkey is relatively inelastic. ..................................................32
                     5.         The turkey market features a trend towards price uniformity....................32




                                                                        i
     Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 3 of 91 PageID #:2850




         E.        Industry-wide production cuts during the Conspiracy Period were
                   facilitated through the information exchange conducted through
                   Agri Stats. ..............................................................................................................32

         F.        Abnormal pricing during the Class Period demonstrates the
                   anticompetitive effects of the exchange of turkey information
                   conducted through the Agri Stats sales reports. .....................................................33

                   1.         The average turkey wholesale price experienced an
                              unprecedented increase beginning in 2009. ...............................................33
                   2.         Beginning in 2009, defendants’ revenues radically diverged
                              from their costs. .........................................................................................34
                   3.         During the conspiracy period, prices rose but production
                              failed to rise to match demand, indicating an anticompetitive
                              restraint on supply in the market for turkey facilitated by the
                              information exchange through Agri Stats. .................................................36
                   4.         During the conspiracy period, prices of turkey radically
                              diverged from the costs of underlying feed. ..............................................37
                   5.         A regression model demonstrates the anticompetitive effects
                              on the price of turkey caused by the information exchange
                              conducted through Agri Stats.....................................................................38
         G.        Defendants actively concealed the extent of their information
                   exchange and plaintiffs did not and could not have discovered
                   defendants’ anticompetitive conduct. ....................................................................39

         H.        Defendants had numerous opportunities to collude. ..............................................41

V.       CLASS ACTION ALLEGATIONS ..................................................................................42

VI.      ANTITRUST INJURY ......................................................................................................46

VII.     CAUSES OF ACTION ......................................................................................................47

VIII.    REQUEST FOR RELIEF ..................................................................................................85

IX.      JURY TRIAL DEMANDED .............................................................................................87




                                                                    ii
  Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 4 of 91 PageID #:2851




       Plaintiffs bring this action on behalf of themselves individually and on behalf of a

plaintiff class consisting of all commercial and institutional indirect purchasers of turkey that

purchased turkey other than directly from a defendant or co-conspirator in the United States

beginning at least as early as January 1, 2010 through January 1, 2017 (Class Period). 1 Plaintiffs

bring this action for damages, injunctive relief, and other relief pursuant to various federal and

state antitrust laws and state unfair competition laws and unjust enrichment laws. Plaintiffs

demand a trial by jury.

                                 I.      NATURE OF ACTION

       1.      The turkey integrator defendants are the leading suppliers of turkey in an industry

with approximately $5 billion in annual commerce. The turkey industry is highly concentrated,

with a small number of large producers in the United States controlling supply. Defendants and

their co-conspirators collectively control approximately 80 percent of the wholesale turkey

market in the United States. The turkey integrator defendants are Butterball LLC (Butterball);

Cargill Inc. and Cargill Meat Solutions Corporation, (together and separately, Cargill); Cooper

Farms, Inc. (Cooper Farms); Farbest Foods, Inc., (Farbest); Foster Farms LLC and Foster Poultry

Farms (together and separately, Foster Farms); Hormel Foods Corporation and Hormel Foods

LLC (together and separately, Hormel); House of Raeford Farms, Inc., (House of Raeford);

Perdue Farms, Inc. and Perdue Foods LLC (together and separately, Perdue); Tyson Foods, Inc.,

The Hillshire Brands Company, Tyson Fresh Meats, Inc. and Tyson Prepared Foods, Inc.

(together and separately, Tyson).




   1
     For purposes of this complaint, turkey includes turkey meat purchased fresh or frozen, and
either uncooked or cooked.


                                                  1
  Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 5 of 91 PageID #:2852




         2.     Defendant Agri Stats is a company that provides secretive information exchange

services to companies in a variety of agricultural sectors, including pork, chicken, and turkey.

         3.     The turkey integrator defendants each entered into an agreement from at least

2010 to January 1, 2017, to exchange sensitive information through Agri Stats regarding their

production and sales of turkey.

         4.     Agri Stats reports are far different from lawful industry reports. Agri Stats gathers

detailed financial and production data from each of the turkey integrators, standardizes this

information, and produces customized reports and graphs for the co-conspirators. On a monthly

basis, Agri Stats provides the turkey integrators with current and forward-looking sensitive

information (such as profits, costs, prices and slaughter information).

         5.     The United States Supreme Court has long recognized that “exchanges of current

price information, of course, have the greatest potential for generating anticompetitive effects.” 2

Agri Stats’ sales reports prove the truth of that maxim. Agri Stats prepared monthly reports for

defendants regarding their sales of turkey that identified, on a specific product by product level,

the prices and returns that each defendant was obtaining on their sales of turkey. These reports,

unavailable to anybody besides Agri Stats subscribers, allowed the integrator defendants to

easily identify potential opportunities where their prices for turkey products were significantly

lower than their competitors.

         6.     Turkey is the relevant product market and the geographic market is the

continental United States. Defendants collectively possess market power in the market for

turkey. Defendants and co-conspirators collectively possessed approximately 80 percent of the

overall market share for turkeys during the Class Period.


   2
       United States v. U.S. Gypsum Co., 438 U.S. 422, 443 (1978).


                                                  2
  Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 6 of 91 PageID #:2853




        7.      Blair Snyder, a senior executive at Agri Stats, publicly stated in 2009 that “about

95% of the turkey industry [is] participating” in Agri Stats, and that for “turkey participants,

pretty much it’s a list of who’s who in the turkey business.” This is a comparable portion to the

percentage of broiler chicken industry participating in Agri Stats reports, with Mr. Snyder stating

that “we’ve got high 90 percentage of both broilers and turkeys.”

        8.      Each one of the defendants and co-conspirators entered into an agreement to

exchange information through Agri Stats. Each defendant’s agreement to exchange information

regarding turkey production is shown in the below 2010 excerpt from an Agri Stats presentation

that lists the participants in Agri Stats’ turkey reports.




        9.      This 2010 presentation slide shows that each of the defendant integrator and Co-

Conspirator Integrators entered into an agreement to exchange information regarding their turkey

operations through Agri Stats during the conspiracy period. The document directly identifies


                                                    3
  Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 7 of 91 PageID #:2854




defendants Butterball, Cargill, Cooper’s, Farbest, Foster Farms, House of Raeford and Perdue

Farms, as participants in Agri Stats’s reports on turkey. The document directly identifies Co-

Conspirators Circle-S Ranch, Prestage Farms, and West Liberty Foods as participants in Agri

Stats’ reports on turkey. Jennie-O is the brand name for Hormel’s turkey operations and thus

Hormel participated in Agri Stats’ reports on turkey. The document also identifies Louis Rich, a

Kraft Foods brand that produces turkey, as receiving Agri Stats reports, and thus Kraft Foods

participated in Agri Stats’ reports on turkey. Sara Lee’s turkey operations, Hillshire Brands, was

subsequently acquired by Tyson in 2014 and thus Tyson participated in Agri Stats’ reports on

turkey.

          10.    The information exchange by the defendant integrators through Agri Stats is

exactly the type of information exchange that the Supreme Court has recognized is likely to have

anticompetitive effects under a rule of reason analysis. First, the data is current and forward-

looking – which courts consistently hold has “the greatest potential for generating

anticompetitive effects.” 3 Second, information contained in Agri Stats reports is specific to the

turkey producers, including information on profits, prices, costs and production levels. Third,

none of the Agri Stats information was publicly available. Agri Stats is a subscription service,

which required the defendant integrators to pay hefty fees over the Class Period – far in excess of

any other pricing and production indices and to agree to volunteer their own data. “Public

dissemination is a primary way for data exchange to realize its pro-competitive potential.” 4 Agri

Stats ensured that its detailed, sensitive business information was available only to the co-

conspirators and not to any buyers in the market. Thus, for example, buyers on the market could


   3
     Todd v. Exxon Corp., 275 F.3d 191, 2011 (2d Cir. 2001) (Sotomayor, J.) (quoting United
States v. Gypsum Co., 438 U.S. 422, 441 n.16 (1978)).
   4
       Id. at 213.


                                                 4
  Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 8 of 91 PageID #:2855




not use Agri Stats data in Agri Stats sales reports to negotiate lower prices; instead, only

defendants could use it as a way to identify opportunities to raise their prices.

       11.     Indeed, Agri Stats specifically marketed itself to potential participants as a way

that they could “improve profitability” rather than engage in competition through production

increases. Agri Stats was good to its word; its sales reports specifically identified opportunities

for defendants where defendants’ products were lower than that of the industry average and

where defendants could consequently raise prices to meet that of their competitors.

       12.     Industry participants relied on Agri Stats reports in their analysis of their business

operations. For example, Hormel, at its 2011 Investor Day, stated in its presentation that “when

you optimize the supply chain” you “improve your relative industry position (Agri Stats).”

Hormel also touted that “Jennie-O Turkey Store is consistently one of the top companies in

operating profits (Agri Stats).”

       13.     Confidential Witness 1 (CW1) is a former sales executive at Butterball involved

in the pricing of turkeys. CW1 was employed at Butterball during the entire Class Period. CW1

stated that Butterball relied on the monthly reports issued by Agri Stats: “The company used the

information to evaluate — by item, item group, price, distribution — where we stood against

other turkey companies.” CW1 stated that he and other sales personnel looked at Agri Stats data

to see how Butterball ranked against peers in the turkey industry. CW1 stated that he personally

looked at the Agri Stats data to assess costs and returns. CW1 stated that costs were an important

factor in determining how Butterball set its prices.

       14.     Confidential Witness 2 (CW2) is a former accountant at Cooper Farms. CW2

stated that Cooper Farms received monthly reports from Agri Stats. In addition, Agri Stats

representatives met with Cooper Farms executives every six months. CW2 stated that Cooper




                                                  5
  Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 9 of 91 PageID #:2856




Farms submitted cost information to Agri Stats every month. CW2 explained that Agri Stats

reports grouped data into various types of turkey products, including deli meat and smoked meat.

         15.     CW2 stated that Agri Stats representatives regularly met with the Cooper

Leadership Management Group, which included top management and executives from Cooper

Farms. CW2 stated that “the upper group received advice” from Agri Stats. CW2 stated that the

advice from Agri Stats helped Cooper Farms improve its returns per pound.

         16.     Agri Stats reports also contained detailed information on industry-wide supply

levels. For example, a job description of an Agri Stats employee stated that they analyzed Turkey

“breeder flock and hatchery data” as well as Turkey “growout flocks.”

         17.     Based on publicly available information filed in a February 7, 2018, complaint in

the Broiler Chicken Antitrust Litigation, 5 Agri Stats data on growout flocks contained

information such as the number of broilers placed, chick mortality by week and overall

percentage, chick cost, days between flocks provided to contract farmers (aka, “down time”),

feed conversion rate (pounds of feed per pound of broiler), and average daily weight. On

information and belief, the growout data that Agri Stats compiled for the turkey industry

contained similar levels of data. This type of data allowed defendants to monitor industry-wide

supply levels.

         18.     Although Agri Stats reports are nominally anonymous, defendant integrators were

often able to deanonymize the reports to identify the data of specific companies based on their

industry knowledge. CW2 stated that he could determine the identity of companies in Agri Stats

reports because “you could usually figure out who was who because they have a certain cooked



   5
       In re Broiler Chicken Antitrust Litigation, Case No. 1:16-cv-08637 (N.D. Ill.) (ECF No.
710)


                                                  6
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 10 of 91 PageID #:2857




meat, or if they were browning and running it through an oven.” CW2 further stated that “we

could sit there and discuss it, because a lot of us knew what the other plants in the big areas, what

they did.” For example, CW2 stated that one competitor company had five separate facilities

included in the Agri Stats reports, and that therefore, it was easy to determine the identity of that

company.

       19.     Confidential Witness 3 (CW3) is a former employee of Cargill during the

conspiracy period. CW3 stated that Cargill received monthly reports from Agri Stats on turkey.

CW3 stated that the monthly Agri Stats turkey reports went directly to Cargill finance

executives.

       20.     Throughout the conspiracy period, defendant integrators were able to exercise a

remarkable level of industry-wide restraint in keeping the growth of turkey supply in check,

causing turkey prices to rise. Thus, Agri Stats had the anticompetitive effect of allowing

defendants to engage in collusion to restrain the supply of turkey by facilitating information

exchange about supply levels throughout the industry. The industry-wide cuts in turkey

production during the conspiracy period are shown in the following chart:




                                                  7
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 11 of 91 PageID #:2858




       21.     In a competitive market, production generally matches demand. More demand

will lead to more supply. Conversely, a drop in production caused by falling demand should

correspond to falling prices. However, in the turkey market during the conspiracy period,

production, measured through USDA data, remained artificially restrained even as demand,

captured by higher per capita expenditures on turkey, rose significantly. These observed price

and output dynamics, shown in the below analysis performed by experts, indicate that it was not

falling demand that caused a decline in supply during the conspiracy period.




       22.     In addition to their participation in Agri Stats, defendant integrators had frequent

opportunities to communicate, in conjunction with formal meetings of various trade associations.

In particular, the National Turkey Federation each year held regular meetings, including the NTF

Annual Convention and the NTF Leadership conference, which were widely attended by the

defendant integrators. CW3 stated that senior Cargill executives, including Cargill’s CEO and

CFO, attended National Turkey Federation meetings. For example, CW2 stated that Cooper




                                                 8
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 12 of 91 PageID #:2859




Farms leadership were involved in the National Turkey Federation, for example Cooper Farms

COO Gary Cooper served as immediate past chairman of the NTF board in 2014.

          23.   Collectively, Hormel, Cargill, and Butterball control approximately 50 percent of

the turkey market. Hormel is the only publicly traded company among these three. In its earnings

calls during the conspiracy period, Hormel repeatedly discussed the industry-wide success in

executing production cuts and maintaining industry-wide production discipline during the Class

Period.

          24.   On June 2, 2009, Hormel emphasized that it was making production cuts in

response to an alleged oversupply in the market and closely monitoring the overall level of

production in the market, showing the importance of the kind of information exchanged through

Agri Stats:

                There is an oversupply of turkey. There continues to be perhaps more
                production as well as cold storage stocks than the demand would
                warrant. We have been very deliberate about making the appropriate
                production cuts. We announced them over a year ago. And we have
                even exceeded the amount we expected to reduce. We have seen the
                placements and indicators of forward looking supply come down, so
                that was as expected, and we expected the second half of 2009 to be a
                little kinder in the turkey side of the business, but there is still a lot of
                storage, cold storage stocks to go through, we feel comfortable that
                we’ve cleaned up our inventories that we had on hand. Our production
                cuts were more than the decrease in our sales because we did work off
                inventories. I had a feeling the industry will rebound. It's going to take
                a work through of the excess inventories as well as those production
                cuts hitting the marketplace.

          25.   On August 20, 2010, Hormel stated, “We think the turkey business has reached a

good equilibrium, and we don’t have any major expansion plans and have not heard others in

that mode, so I think those conditions should remain favorable into next year.”

          26.   On May 25, 2011, Hormel stated that the turkey industry was maintaining solid

pricing based on the information that Hormel was receiving about industry-wide turkey



                                                    9
  Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 13 of 91 PageID #:2860




production levels: “We certainly see egg set and poultry placement numbers that take us through

the end of this year and a little bit into next fiscal year. But right now, on the basis of those

numbers, on the basis of what we see in terms of production in the industry and on the basis of

cold storage numbers, coupled with still strong demand on the export side, we feel that the

amount of product going to market will support solid pricing on a commodity basis.”

        27.     On August 25, 2011, Hormel stated that the turkey industry was maintaining

better discipline than the poultry industry: “The industry as a whole has shown a little better

discipline, perhaps, than the other poultry side of the ledger.” This statement is notable because

the chicken industry is currently the subject of multiple civil lawsuits as well as a DOJ

investigation of potential antitrust violations during this period of time.

        28.     Furthermore, the turkey market has all of the characteristics of a market where

information exchange is likely to have anticompetitive effects. Turkey is a fungible product, the

market for turkey has price-based competition, the demand for turkey is relatively inelastic, and

the turkey market features a trend towards price uniformity.

        29.     The information exchange through Agri Stats did not have the kind of

characteristics that would produce procompetitive effects sufficient to outweigh the

anticompetitive harms. The information exchange involved current and forward-looking data.

Agri Stats regularly prepared monthly reports that contained data that was less than six weeks

old. Agri Stats also only allowed companies to access the data if they themselves shared the data,

thus ensuring that only defendants and other similarly situated turkey integrators who received

the Agri Stats reports were able to use the data.




                                                    10
  Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 14 of 91 PageID #:2861




        30.     During the conspiracy period, the price of turkey spiked dramatically, driven by

the anticompetitive effects of the information exchange through Agri Stats regarding turkey

production that helped facilitate defendants’ restraint over the growth in the supply of turkey.

        31.     The information exchange through Agri Stats in fact had anticompetitive effects

on the market. Prior to the conspiracy, turkey prices closely tracked the underlying cost of feed,

which is the primary input cost in the production of turkey. Beginning in 2009-2010, prices of

turkey spiked to an unprecedented level, showing the anticompetitive effects of defendants’

information exchange through Agri Stats. Remarkably, as demonstrated in the analysis

performed by experts, shown in the below chart, prices of turkey quickly returned to match

underlying feed costs after litigation was filed in late 2016 in the broiler industry that centered on

the anticompetitive use of Agri Stats. Defendants clearly changed their behavior after the

commencement of the Broilers litigation, as Tyson dismissed their CEO, Donnie Smith, in late

2016, shortly after the first civil lawsuits were filed.




                                                   11
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 15 of 91 PageID #:2862




       32.     Feed accounts for approximately 60-70% of the cost of raising a turkey. Experts

constructed a regression model based on the underlying feed cost that models what the “but for”

price of turkey would have been if the historical relationship between feed and turkey costs had

continued during the conspiracy period. The model demonstrates that the anticompetitive

information exchange of data regarding turkey production through Agri Stats caused

anticompetitive effects in the market for turkey.




                                                12
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 16 of 91 PageID #:2863




       33.     As a result of Defendants’ unlawful conduct, Plaintiffs and the Classes paid

artificially inflated prices for turkey during the Class Period. Such prices exceeded the amount

they would have paid if the price for turkey had been determined by a competitive market. Thus,

Plaintiffs and Class Members were injured by Defendants’ agreement to exchange information

through Agri Stats regarding the turkey market.

                             II.       JURISDICTION AND VENUE

       34.     This Court has subject matter jurisdiction over the claims asserted in this litigation

under 28 U.S.C. § 1332 because the amount in controversy for each of the Classes exceeds

$5,000,000, there are more than 100 members in each of the Classes, and there are members of

each of the Classes who are citizens of different states than Defendants. This Court also has

subject matter jurisdiction under 28 U.S.C. § 1331 because Plaintiffs are bringing a claim for

injunctive relief under federal law.

       35.     Venue is appropriate in this District under 28 U.S.C. § 1391(b), (c) and (d)

because Hillshire Brands is headquartered in the District, and one or more defendants transacted


                                                13
  Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 17 of 91 PageID #:2864




business in this District, is licensed to do business or is doing business in this District, and

because a substantial portion of the affected interstate commerce described herein was carried

out in this District.

        36.     This Court has personal jurisdiction over each defendant because, inter alia, each

defendant: (a) transacted business throughout the United States, including in this District;

(b) manufactured, sold, shipped, and/or delivered substantial quantities of turkey throughout the

United States, including in this District; (c) had substantial contacts with the United States,

including in this District; and/or (d) engaged in an antitrust conspiracy that was directed at and

had a direct, foreseeable, and intended effect of causing injury to the business or property of

persons residing in, located in, or doing business throughout the United States, including in this

District.

        37.     The activities of the defendants and all co-conspirators, as described herein, were

within the flow of, were intended to, and did have direct, substantial, and reasonably foreseeable

effects on, the foreign and interstate commerce of the United States.

                                          III.    PARTIES

A.      Plaintiffs

        38.     Plaintiff Sandee’s Bakery d/b/a Sandee’s Catering Bakery & Deli is a bakery and

deli located in Jamestown, New York. During the Class Period, Plaintiff purchased turkey in

New York, once or more, other than directly from Defendants, entities owned or controlled by

Defendants, or other producers of turkey. The turkey purchased by Plaintiff was impacted by the

conduct of one or more of the Defendants, constituting an antitrust violation as alleged herein,

and plaintiff suffered monetary loss as a result of the antitrust violations alleged herein.

        39.     Plaintiff Gnemi, LLC d/b/a Logan Farms is a restaurant and deli located in

Jackson, Mississippi. Gnemi, LLC has two members, both of whom are residents of Mississippi.


                                                  14
  Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 18 of 91 PageID #:2865




During the Class Period, Plaintiff purchased turkey in Mississippi, once or more, other than

directly from Defendants, entities owned or controlled by Defendants, or other producers of

turkey. The turkey purchased by Plaintiff was impacted by the conduct of one or more of the

Defendants, constituting an antitrust violation as alleged herein, and Plaintiff suffered monetary

loss as a result of the antitrust violations alleged herein.



B.      Defendants

        40.     Agri Stats, Inc. is an Indiana corporation located in Fort Wayne, Indiana.

Throughout the Class Period, Agri Stats acted as a co-conspirator of the turkey integrator

defendants by facilitating the exchange of confidential, proprietary, and competitively sensitive

data among defendants and their co-conspirators.

        41.     Butterball, LLC is a privately held North Carolina corporation engaged in the

production of meat and food products, and the marketing of these products. During the Class

Period, Butterball and/or its predecessors, wholly owned or controlled subsidiaries, or affiliates

sold turkey in interstate commerce, directly or through its wholly owned or controlled affiliates,

to purchasers in the United States.

        42.     Cargill, Inc. is a privately held Delaware corporation headquartered in

Minnetonka, Minnesota. During the Class Period, Cargill and/or its predecessors, wholly owned

or controlled subsidiaries, or affiliates sold turkey in interstate commerce, directly or through its

wholly owned or controlled affiliates, to purchasers in the United States.

        43.     Cargill Meat Solutions Corporation is a Delaware corporation that operates as a

subsidiary of Cargill, Incorporated. During the Class Period, Cargill Meat Solutions and/or its

predecessors, wholly owned or controlled subsidiaries, or affiliates sold turkey in interstate




                                                   15
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 19 of 91 PageID #:2866




commerce, directly or through its wholly owned or controlled affiliates, to purchasers in the

United States.

       44.       Defendants Cargill, Inc. and Cargill Meat Solutions are collectively referred to as

“Cargill.”

       45.       Cooper Farms, Inc. is a privately held Ohio corporation engaged in the production

of meat and food products, and the marketing of these products. During the Class Period, Cooper

Farms and/or its predecessors, wholly owned or controlled subsidiaries, or affiliates sold turkey

in interstate commerce, directly or through its wholly owned or controlled affiliates, to

purchasers in the United States.

       46.       Farbest Foods, Inc. is a privately held Indiana corporation engaged in the

production of meat and food products, and the marketing of these products. During the Class

Period, Farbest and/or its predecessors, wholly owned or controlled subsidiaries, or affiliates sold

turkey in interstate commerce, directly or through its wholly owned or controlled affiliates, to

purchasers in the United States.

       47.       Foster Farms LLC is a privately held California corporation headquartered in

Modesto, California. During the Class Period, Foster Farms LLC and/or its predecessors, wholly

owned or controlled subsidiaries, or affiliates sold turkey in interstate commerce, directly or

through its wholly owned or controlled affiliates, to purchasers in the United States.

       48.       Foster Poultry Farms is a privately held California corporation headquartered in

Livingston, California. Foster Poultry Farms is a related entity of Foster Farms LLC. During the

Class Period, Foster Poultry Farms and/or its predecessors, wholly owned or controlled

subsidiaries, or affiliates was engaged in the processing, distribution, sale, pricing, and/or




                                                  16
  Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 20 of 91 PageID #:2867




marketing of turkey, directly or through its wholly owned or controlled affiliates, to purchasers

in the United States.

       49.     Defendants Foster Farms LLC and Foster Poultry Farms are collectively referred

to as “Foster Farms.”

       50.     Hormel Foods Corporation is a Delaware corporation engaged in the production

of meat and food products, and the marketing of these products. During the Class Period, Hormel

Foods Corporation and/or its predecessors, wholly owned or controlled subsidiaries, or affiliates

sold turkey in interstate commerce, directly or through its wholly owned or controlled affiliates,

to purchasers in the United States.

       51.     Hormel Foods LLC is a limited liability corporation headquartered in Austin,

Minnesota. It is a wholly owned subsidiary of Hormel Foods Corporation. Hormel is engaged in

the production of meat and food products, and the marketing of these products. During the Class

Period, Hormel Foods LLC and/or its predecessors, wholly owned or controlled subsidiaries, or

affiliates sold turkey in interstate commerce, directly or through its wholly owned or controlled

affiliates, to purchasers in the United States.

       52.     House of Raeford Farms, Inc. is a privately held North Carolina corporation

headquartered in Rose Hill, North Carolina. During the Class Period, House of Raeford operated

in part through a division referred to as “Columbia Farms,” which is a group of broiler facilities

and operations originally named Columbia Farms, Inc. and Columbia Farms of Georgia, Inc.

when purchased by House of Raeford in 1998. During the Class Period, House of Raeford

Farms, Inc. and/or its predecessors, wholly owned or controlled subsidiaries, or affiliates sold

turkey in interstate commerce, directly or through its wholly owned or controlled affiliates, to

purchasers in the United States.




                                                  17
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 21 of 91 PageID #:2868




       53.     Perdue Farms, Inc. is a privately held Maryland corporation headquartered in

Salisbury, Maryland. During the Class Period, Perdue Farms, Inc. and/or its predecessors, wholly

owned or controlled subsidiaries, or affiliates sold turkey in interstate commerce, directly or

through its wholly owned or controlled affiliates, to purchasers in the United States.

       54.     Perdue Foods LLC is a privately held Maryland limited liability company

headquartered in Salisbury, Maryland. Perdue Foods LLC is a subsidiary of Perdue Farms, Inc.

During the Class Period, Perdue Foods LLC and/or its predecessors, wholly owned or controlled

subsidiaries, or affiliates sold turkey in interstate commerce, directly or through its wholly

owned or controlled affiliates, to purchasers in the United States.

       55.     Defendants Perdue Farms, Inc. and Perdue Foods LLC are collectively referred to

as “Perdue.”

       56.     Tyson Foods, Inc. is a publicly traded Delaware corporation headquartered in

Springdale, Arkansas. It wholly owns and controls two subsidiaries, Tyson Prepared Foods, Inc.

and Tyson Fresh Meats Inc. that slaughter and sell turkey products. During the Class Period,

Tyson Foods, Inc. and/or its predecessors, wholly owned or controlled subsidiaries, or affiliates

sold turkey in interstate commerce, directly or through its wholly owned or controlled affiliates,

to purchasers in the United States.

       57.     Tyson Fresh Meats Inc. is a Delaware corporation that operates as a subsidiary of

Tyson Foods, Inc. During the Class Period, Tyson Fresh Meats and/or its predecessors, wholly

owned or controlled subsidiaries, or affiliates sold turkey in interstate commerce, directly or

through its wholly owned or controlled affiliates, to purchasers in the United States.

       58.     Tyson Prepared Foods, Inc. is a Delaware corporation that operates as a

subsidiary of Tyson Foods, Inc. During the Class Period, Tyson Prepared Foods, Inc. and/or its




                                                 18
  Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 22 of 91 PageID #:2869




predecessors, wholly owned or controlled subsidiaries, or affiliates sold turkey in interstate

commerce, directly or through its wholly owned or controlled affiliates, to purchasers in the

United States.

       59.       The Hillshire Brands Company (Hillshire Brands) is a Maryland corporation

headquartered in Chicago, Illinois. Hillshire Brands operates as a subsidiary of Tyson Foods that

sells turkey products. During the Class Period, Hillshire Brands and/or its predecessors, wholly

owned or controlled subsidiaries, or affiliates sold turkey in interstate commerce, directly or

through its wholly owned or controlled affiliates, to purchasers in the United States.

       60.       Defendants Tyson Foods, Inc., Tyson Fresh Meats, Inc., Tyson Prepared Foods,

Inc., and Hillshire Brands are collectively referred to as “Tyson.”

C.     Co-Conspirators

       61.       Co-Conspirator Circle S-Ranch, Inc. is a North Carolina corporation engaged in

the production of meat and food products, and the marketing of these products. During the Class

Period, Circle S-Ranch and/or its predecessors, wholly owned or controlled subsidiaries, or

affiliates sold turkey in interstate commerce, directly or through its wholly owned or controlled

affiliates, to purchasers in the United States.

       62.       Co-Conspirator Prestage Farms is a North Carolina corporation engaged in the

production of meat and food products, and the marketing of these products. During the Class

Period, Prestage Farms and/or its predecessors, wholly owned or controlled subsidiaries, or

affiliates sold turkey in interstate commerce, directly or through its wholly owned or controlled

affiliates, to purchasers in the United States.

       63.       Co-Conspirator West Liberty Foods LLC (West Liberty) is an Iowa corporation

engaged in the production of meat and food products, and the marketing of these products.

During the Class Period, West Liberty and/or its predecessors, wholly owned or controlled


                                                  19
  Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 23 of 91 PageID #:2870




subsidiaries, or affiliates sold turkey in interstate commerce, directly or through its wholly

owned or controlled affiliates, to purchasers in the United States.

                                 IV.    FACTUAL ALLEGATIONS

           64.    Starting no later than January 1, 2010, and continuing at least until January 1,

2017, defendants entered into an agreement to exchange information regarding their production

and sale of turkey through Agri Stats. The information exchange through Agri Stats provided

defendants an opportunity to obtain and monitor critical and competitively sensitive business

information regarding each other’s production and sales. The information exchange through Agri

Stats had anticompetitive effects, as prices for turkey soared and defendants engaged in an

industry-wide series of production cuts during the period. Notably, the information exchanged

through Agri Stats was not available to purchasers of turkey, ensuring that the information

exchange would not have procompetitive effects.

A.         Agri Stats’ information exchange services began in the broiler industry, where it has
           been used to facilitate widespread collusion.

           65.    Agri Stats has played a central role in other industries, including collusion in the

broiler industry. 6 As alleged in the In re Broiler Chicken Antitrust Litigation, No. 16-cv-08637

(N.D. Ill.) litigation, the broiler producers used Agri Stats as a part of their conspiracy to restrain

production and inflate prices.

           66.    In the broiler industry, Agri Stats collected and disseminated to the other

members of the conspiracy disaggregated financial information (such as monthly operating

profit, sales and cost per live pound), production volumes, capacity, slaughter information,

inventory levels, sales data for finished product form and type, amongst other pieces of




     6
         Broilers are chickens raised to be slaughtered before the age of 13 weeks.


                                                   20
  Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 24 of 91 PageID #:2871




competitively sensitive business information. The Agri Stats reports contain line-by-line entries

for plants, lines, and yields of various broiler facilities. Agri Stats relied upon (and the co-

conspirators agreed to) a detailed audit process to verify the accuracy of data from each broiler

producer’s complex, sometimes directly contacting the broiler defendants to verify the data. Agri

Stats also provided detailed price reports to the broiler industry through its subsidiary, Express

Markets, Inc. or EMI. Agri Stats collected data from the broiler producers on a weekly basis and

provided its reports to broiler producers on a weekly and monthly basis.

        67.     The detail of these reports ensured that competitors could quickly decode the

information of their purported competitors. The Broiler complaints allege it was common

knowledge among producers that the detail of the Agri Stats reports allowed any reasonably

informed producer to discern the identity of the competitors’ individual broiler complexes. The

broiler reports, in part, contained so few producers participating that the identities were obvious.

Other reports contained such detailed data that it could be matched with the publicly stated

aggregate data for larger broiler defendants such as Tyson. The complaints allege that Agri Stats

purposefully circulated this information to top executives to facilitate agreement on supply,

constraints, and price.

        68.     In the broiler industry, it is also alleged that Agri Stats – known to its co-

conspirators to be a willing and informed conduit for illicit information exchanges – used public

and semi-public forums to convey messages to industry participants that furthered the purposes

of the conspiracy by reassuring conspirators that production cuts would continue, and by

inducing them to continue to act in concert to ensure they did. Agri Stats’ own statements in the

broiler industry facilitated the implementation of the agreement to restrict supply – where Agri

Stats would transmit the intentions of the broiler producers to restrict supply.




                                                  21
  Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 25 of 91 PageID #:2872




         69.    In a February 15, 2017 Bloomberg article relating to Agri Stats’ roles in the

broiler industry, it was reported:

                “Peter Carstensen, a law professor at the University of Wisconsin and
                former Justice Department antitrust lawyer who has studied Agri Stats
                while researching the modern poultry industry, casts the level of plant-
                by-plant detail in the company’s reports as “unusual.” He explains that
                information-sharing services in other industries tend to deal in
                averaged-out aggregated data—for example, insurance rates in a given
                state. Such services run afoul of antitrust law, he says, when they offer
                projections or provide data so detailed that no competitor would
                reasonably share it with another. Getting detailed information is a
                particularly useful form of collusion, Carstensen says, because it
                allows co-conspirators to make sure they’re all following through on
                the agreement. “This is one of the ways you do it. You make sure that
                your co-conspirators have the kind of information that gives them
                confidence—so they can trust you, that you’re not cheating on them,”
                he says. “That is what creates stability for a cartel.”

         70.    The district court noted, in denying the motions to dismiss in the In re Broiler

Chicken Antitrust Litigation that given the nature of the Agri Stats reports, the defendants are in

fact sharing future anticipated production information with one another, which suggests high

antitrust concerns. 7

B.       Defendants entered into an agreement to exchange information through Agri Stats
         regarding their production and sales of turkey.

         71.    Each member of the conspiracy, including the integrator defendants and co-

conspirators, were all Agri Stats subscribers. Agri Stats publicly stated that 95% of the turkey

market used Agri Stats reports.

         72.    Agri Stats collects participant financial and production data electronically each

month. Internal auditors convert the data, prepare it for comparison and perform the monthly

audits. Each company’s financial data is reconciled to its general ledger to help ensure actual


     7
     Memorandum Opinion and Order at 11, In re Broiler Chicken Antitrust Litigation, No. 16-
cv-08637 (N.D. Ill. Nov. 20, 2017), ECF No. 541.


                                                 22
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 26 of 91 PageID #:2873




costs are reported. Raw numbers are used in Agri Stats’ standardized calculations, so all

company numbers are calculated the same way. CW2 stated that he was involved during the

conspiracy period in the monthly transmission of cost data from Cooper Farms to Agri Stats.

       73.     Participants in the scheme received monthly detailed reports and graphs that allow

them to compare their performance, sales prices, and costs to other participants. Agri Stats issues

separate reports in the turkey industry to the integrator defendants regarding live operations,

processing, further reprocessing, feed costs, and sales.

       74.     Agri Stats provided the integrator defendants with an unparalleled ability to share

critical and proprietary information concerning key business metrics, such as sales, production

levels and short and long-term production capacity.

       75.     Perhaps most egregiously, Agri Stats provided monthly sales reports to

defendants. One of Agri Stats’ subsidiaries is Express Markets, Inc. (aka, “EMI”). On EMI’s

publicly available webpage Amanda Martin, an Express Markets economist states that Agri Stats

“audited turkey and broiler sales and product mix data, and worked with processing and further

reprocessing reports.’” On information and belief, the Agri Stats turkey sales reports contained

sales data that was less than six weeks old.

       76.     As detailed in a recently filed amended complaint in the Pork Antitrust Litigation,

No. 18-cv-1776 (JRT/HB) (D. Minn. Jan. 15, 2020), ECF No. 431, Agri Stats allowed

subscribers to its pork sales reports to compare their prices for individual products against the

national average net price, and against the national top 25 percent average price. Notably, Agri

Stats identified opportunities for the Pork Integrators to raise prices. For instance, for each

product, Agri Stats specifically broke out the variance between the company’s price and the

national average price, as well as the economic impact of the variance. This allowed co-




                                                 23
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 27 of 91 PageID #:2874




conspirators to see how much more they could charge if they charged either the national average

price or the average of the top 25% national average price.

       77.     Agri Stats provided similar services to the integrator defendants regarding their

production and sale of turkey. According to CW1, Agri Stats ranked the integrator defendants in

their reports based on the returns (i.e. prices) that the integrator defendants received.

       78.     As detailed in the Pork and Broilers complaints, for each of its reports, Agri Stats

identified the list of participants who were contributing data or information to the reports. CW1

confirmed that the reports Agri Stats prepared for the integrator defendants identified the

participants that provided data for each report, which allowed defendants to understand which of

their competitors were participating for each report. CW2 confirmed that the Agri Stats reports

identified each of the turkey production facilities that were participating in the reports.

       79.     One presentation from Agri Stats shows the level of detail provided to

competitors regarding profits in the swine market. On information and belief, similar levels of

detail were provided to defendants who received Agri Stats reports in the turkey market.




                                                  24
  Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 28 of 91 PageID #:2875




        80.     The purpose of these reports was not to provide better prices to consumers or

businesses or to lower the costs of production. Instead, the clear purpose was to improve the

profitability of the co-conspirators. The particular Agri Stats report referenced above shows the

ranking of each company in profitability and compares the company to its competitors by

providing the variance from the average. The Agri Stats report actually circulated to competitors

contained even further detail. This underlines that the purpose of these reports was not to allow

consumers or businesses to save more money through lower prices and more efficient production

– in fact, the opposite was true, the purpose was the profitability of the defendant companies and

the impact was higher sales prices for consumers and businesses.

        81.     Much of the information shared by Agri Stats and the co-conspirators was

unnecessary to achieve any benefits for consumers or businesses. Exchanging individual

company data (particularly current data on prices and costs) is not required to achieve major

efficiencies.



                                                25
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 29 of 91 PageID #:2876




        82.    Agri Stats knew that it played a central role in facilitating this anticompetitive

information exchange. One presentation from Agri Stats regarding the swine industry spoke

directly on this point, pointing out to industry participants that they could not undertake such a

detailed cost analysis between competitors without Agri Stats auditing and standardizing the

data:




        83.    Agri Stats stated that to ensure data contained in the reports was accurate, the

participants had to “agree on calculation and data collection procedures,” they must “[d]etermine

tolerance and outlier status and enforce,” they must “[h]ave an administrator to compile the

data and enforce procedures,” and most importantly, “[e]ach participant has to commit.”

        84.    According to CW1, Agri Stats gave live presentations to defendant integrators to

explain to them how to use the reports that Agri Stats prepared on the turkey industry and how to




                                                 26
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 30 of 91 PageID #:2877




compare themselves against their competitors: during the presentations, Agri Stats said, “if you

are number one priced out of 13, that meant the return was so much versus the other companies.”

       85.     It is the standard policy of Agri Stats that it will only grant access to Agri Stats

reports to similarly situated companies that themselves share data with Agri Stats. This ensures

that data from Agri Stats is only available to one side of the market – the integrator defendants.

The other side of the market, purchasers of turkey, is not allowed to access the Agri Stats data,

and thus cannot use Agri Stats data to negotiate lower prices. Thus, Agri Stats reports function as

a one-way ratchet that can be used for anticompetitive purposes by defendants but not for

procompetitive purposes by purchasers.

C.     Defendants possess market power in the market for turkey and turkey is the type of
       product for which information exchange is particularly likely to have
       anticompetitive effects.

       1.      Defendants have market power in the market for turkey.

       86.     One tool that courts use to assess the competitive effects of concerted action is

defining a relevant market – the zone of competition among the agreeing rivals in which the

agreement may affect competition. A relevant market contains both a product dimension (the

“product market”) and a geographic dimension (the “geographic market”). The case concerns the

sale of turkey for meat consumption in the United States.

       87.     There is a single market for turkey for meat consumption. Prices for turkey sold in

the United States are quoted generally in disassembled parts, with adjustments for transportation,

product form (i.e., degree of processing or added value), and packaging at the time of sale.

       88.     The relevant geographic market is the United States.




                                                 27
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 31 of 91 PageID #:2878




       2.      There are high barriers to entry in the market for turkey for meat
               consumption.

       89.     The existence of high barriers to entry is one factor which makes markets

susceptible to collusion. A collusive arrangement that raises product prices above competitive

levels would, under basic economic principles, attract new entrants seeking to benefit from the

supracompetitive pricing. Where, however, there are significant barriers to entry, new entrants

are less likely. Thus, barriers to entry help facilitate the formation and maintenance of a cartel.

High barriers to entry in the turkey processing market exist, precluding other entrants or would-

be competitors from entering the market for turkeys raised for consumption.

       90.     During the Class Period and continuing today, substantial barriers impede entry

into the turkey market. A new entrant into the market would face costly and lengthy start-up

costs, including multi-million dollar costs associated with research and development, equipment,

energy, transportation. Distribution, infrastructure (aka “rolling stock”), skilled labor,

experienced management, a skilled contract-farmer base in a specific geographic area, long-

standing customer relationships, safety and quality assurance, and regulatory approvals relating

to environmental, worker safety, and food safety issues.

       91.     The price of construction of a new integrated turkey processing complex is

relatively high. For example, the cost for a current market participant, Virginia Poultry Growers

Cooperative, to construct a new turkey processing in 2015 was $62 million. 8

       92.     The turkey market has been subject to steadily increasing consolidation over the

last several decades. In the 1970s, the turkey market was defined by competition among dozens


   8
     Virginia Poultry Growers Cooperative Plans Turkey Processing Facility in Hinton,
Virginia, Area Development (July 22, 2015), available at
https://www.areadevelopment.com/newsItems/7-22-2015/virginia-poultry-growers-cooperative-
processing-facility-hinton-virginia565489.shtml.


                                                  28
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 32 of 91 PageID #:2879




of companies that worked with independent farmers. 9 But now, just four corporations ‒ Cargill,

Hormel, Butterball, and Farbest ‒ produce more than half of the turkey in the United States.

        93.    The turkey market also has high levels of vertical integration that constitute a

barrier to entry. The National Turkey Federation states that “turkey companies are vertically

integrated, meaning they control or contract for all phases of production.” 10

        94.    For example, Butterball has over 175 farms that they own, as well as contracts

with numerous independent farmers. Jennie-O owns over 100 commercial growing farms.

Cargill owns around 700 farms. Farbest has more than 200 contract growers.

        3.     The defendants have market power in the market for turkey for meat
               consumption.

        95.    The integrator defendants possess market power in the market for turkey for

consumption. Defendants and their co-conspirators controlled an average of 77% of the market

from 2010-2018.




   9
     Christopher Leonard, That Turkey on Your Plate Could Use Some More Industry
Competition, The Washington Post (Nov. 22, 2013), available at
https://www.washingtonpost.com/opinions/that-turkey-on-your-plate-could-use-some-more-
industry-competition/2013/11/22/045fc470-5177-11e3-a7f0-b790929232e1_story.html.
   10
      Industry Structure, National Turkey Federation, https://www.eatturkey.org/industry-
structure/ (last visited Feb. 27, 2020).


                                                 29
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 33 of 91 PageID #:2880




D.     The market for turkey is the type of market where the information exchanges
       orchestrated by Agri Stats are likely to harm competition.

       96.     Competition is likely to be harmed when competitors with market power in

concentrated markets, such as the market at issue, directly exchange strategic information about

current and forward-looking plans for prices and supply. The strategic information exchanged

between the defendants was competitively sensitive and a material factor in negotiations. Price,

capacity, supply and costs are crucial aspects of competition. When defendants that are

competing for the same customers exchange their strategic plans, comfort replaces uncertainty

and reduces incentives to lower price or compete on other aspects of sales of turkey.

       97.     The information exchange took place in private settings and involved the

exchange of confidential, non-public information.



                                               30
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 34 of 91 PageID #:2881




       98.     The market for turkey is characterized by numerous attributes that mean the type

of information exchange facilitated by Agri Stats are particularly likely to have anticompetitive

effects. In particular, the market for turkey features relatively few sellers, a fungible product,

price-based competition, inelastic demand, and a trend toward price uniformity.

       1.      The turkey market features few sellers.

       99.     The turkey market is concentrated, with relatively few sellers. The defendants and

co-conspirators control approximately 80 percent of turkey production and processing. The

presence of few companies supports the inference that a conspiracy to exchange information had

the intended effect of restraining competition.

       2.      Turkey is a fungible market.

       100.    One of the distinct characteristics of the turkey industry is its fungibility, also

known as the ability to be freely exchangeable or replaceable in whole or in part. Common sense

indicates at Thanksgiving that a consumer or business can substitute a whole turkey produced by

Butterball with a whole turkey produced by Cargill.

       101.    Indeed, the Agri Stats reports themselves show that turkey is fungible because

they aggregate data across defendants for particular types of turkey products and allow

defendants to compare detailed information on prices for the same fungible product. CW1

confirmed that the Agri Stats reports were organized by specific item of turkey product.

       3.      The turkey market features price-based competition.

       102.    Turkey is a commodity market that faces price-based competition.




                                                  31
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 35 of 91 PageID #:2882




          4.     Demand for turkey is relatively inelastic.

          103.   Price elasticity of demand (PED) is a measure used to quantify the degree to

which quantity demand for a good or service changes with respect to price. 11 A PED value

between 0 and -1 indicates there is inelastic demand for the good or service ‒ i.e., a 1 percent

increase in price induces a less than 1 percent decrease in quantity demanded. The USDA has

estimated that the average PED estimate for the turkey market is -0.58 – meaning the demand for

turkey is inelastic. Indeed, most American consumers and restaurant customers eat turkey at

Thanksgiving, not pork or chicken, illustrating that there is no substitute for one of the key

demand drivers of turkey.

          5.     The turkey market features a trend towards price uniformity.

          104.   Collusion becomes easier for manufacturers of a homogenous product when

prices are the only way in which products can be differentiated from one another. For example,

whole turkey products are produced on a commercial scale and sold in supermarkets. Whole

turkeys are virtually indistinguishable, with similar nutritional values, branding and packaging.

E.        Industry-wide production cuts during the Conspiracy Period were facilitated
          through the information exchange conducted through Agri Stats.

          105.   As demonstrated in the following chart, the turkey integrators acted in a concerted

way to decrease turkey supply in 2009, 2013, 2014, and 2015. Overall, industry supply decreased

significantly from 2009 to 2015, before rebounding in 2016. The information exchange through

Agri Stats facilitated the ability of defendants to monitor total industry levels of supply.



     11
       See, e.g., Jeffrey M. Perloff, Microeconomics with Calculus, 28-31 (2d Ed.); Patrick L.
Anderson, et al., Price Elasticity of Demand (Nov. 13, 1997),
https://scholar.harvard.edu/files/alada/files/price_elasticity_of_demand_handout.pdf; Gadi
Fibich, Arieh Gavious & Oded Lowengart, The Dynamics of Price Elasticity of Demand in the
Presence of Reference Price Effects, 33 J. Academy Mktg. Science 66-78 (2005), available at
http://www.math.tau.ac.il/~fibich/Manuscripts/elasticity_JAMS.pdf.


                                                 32
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 36 of 91 PageID #:2883




                       Figure 1: U.S. Turkey Total Heads Slaughtered




F.     Abnormal pricing during the Class Period demonstrates the anticompetitive effects
       of the exchange of turkey information conducted through the Agri Stats sales
       reports.

       106.    Beginning in 2010, the turkey industry showed abnormal price movements, i.e.,

price increases for the average turkey whole price unexplained by increases in costs. All of these

pricing measurements show a significant break between pricing prior to 2010 and pricing after

2010, supporting the plausibility of anticompetitive effects on the turkey market from the

information exchange conducted through Agri Stats. Plaintiffs have measured the various

abnormal pricing movements in a number of ways, including: (i) the average turkey price, (ii) the

turkey integrators’ margin during the Class Period; (iii) the variation between feed and turkey

prices before and during the Class Period; and (iv) a regression analysis that models the

relationship between turkey prices and feed prices.

       1.      The average turkey wholesale price experienced an unprecedented increase
               beginning in 2009.

       107.    According to aggregate prices published by the USDA, the average wholesale

price per pound for turkey hens was between $0.55 and $0.85 every year from 2000 to 2009,


                                                33
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 37 of 91 PageID #:2884




before steadily increasing to $1.15 by 2016. Following initiation of the Broilers litigation, the

price of turkey then quickly returned to the price at which it was prior to the conspiracy. The

following graph shows the unprecedented increase in turkey prices beginning in 2009, and

staying elevated through the end of 2016.

             Figure 2: Average Turkey Wholesale Prices in Cents per lbs., 2000-2018




        2.       Beginning in 2009, defendants’ revenues radically diverged from their costs.

        108.     Experts examined the spread between turkey revenue and turkey-related costs

(costs of goods sold + operating costs) for Jennie-O Turkey, the only one of the three largest

turkey integrator defendants with public earnings, as a proxy for measuring the spread between a

defendant’s price of wholesale turkey and their turkey costs. 12 This measurement accounts for

defendant-specific operating costs. This analysis confirms the beginning of abnormal pricing in


   12
      Hormel does not make any data publicly available on Jennie-O’s costs. Therefore, it has
been assumed for the purposes of this analysis that Jennie-O’s costs are the same proportion to
Hormel’s overall costs as Jennie-O’s revenues are to Hormel’s overall revenues.


                                                 34
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 38 of 91 PageID #:2885




2009, where there was a divergence in revenue and costs beginning at the start of the Class

Period in 2009.

       109.     The following chart shows a break in revenues and costs around the start of the

Class Period in 2010 for Hormel’s Jennie-O turkey brand:

              Figure 3: Jennie-O’s Revenues vs Costs, March 2001 to March 2018




       110.     The anticompetitive effect of defendants’ information exchange is seen in the

dramatic increase in Jennie-O Turkey’s spread between revenue and costs after the start of the

conspiracy period.




                                                35
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 39 of 91 PageID #:2886




              Figure 4: Jennie-O Turkey’s spread: Revenue minus Cost 2001-2018




       111.     These analyses of the spread between costs and prices confirm one essential fact –

that rising costs do not explain the increases in price seen during the Class Period.

       3.       During the conspiracy period, prices rose but production failed to rise to
                match demand, indicating an anticompetitive restraint on supply in the
                market for turkey facilitated by the information exchange through Agri
                Stats.

       112.     In a competitive market, production generally matches demand. More demand

will lead to more supply. Conversely, a drop in production caused by falling demand should

correspond to falling prices. However, in the turkey market during the conspiracy period,

production, measured through USDA data, remained artificially restrained even as demand,

captured by higher per capita expenditures on turkey, rose significantly. These observed price

and output dynamics, shown in the below chart, are consistent with an anticompetitive effect on

turkey output facilitated by the information exchange through Agri Stats.




                                                 36
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 40 of 91 PageID #:2887




         4.     During the conspiracy period, prices of turkey radically diverged from the
                costs of underlying feed.

         113.   Feed is the primary driver of turkey costs, accounting for approximately 60-70%

of the overall cost of raising turkeys for sale according to the New York Times. 13 Prior to the

conspiracy period, there was a tight relationship between the price of feed and the price of

turkey, as would be expected in a competitive commodity market that was pricing its product

based on its primary input cost. However, during the conspiracy period, the relationship between

the price of feed and the price of turkey diverged dramatically, as would be expected as an

anticompetitive effect of the information exchange that allowed the integrator defendants to

charge more than was justified by their input costs. The divergence is illustrated in the below

chart:




   13
     Paul Sullivan, In the Labyrinth of Turkey Pricing, a Reason Under Every Giblet, The New
York Times (Nov. 18, 2011), available at https://www.nytimes.com/2011/11/19/your-money/a-
primer-to-calculate-turkey-prices.html.


                                                37
  Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 41 of 91 PageID #:2888




        5.       A regression model demonstrates the anticompetitive effects on the price of
                 turkey caused by the information exchange conducted through Agri Stats.

        114.     To demonstrate the anticompetitive effects of defendants’ information exchange

on the market for turkey, experts have done a regression model based on the relationship

between the price of turkey hens and the price of turkey feed, which is the primary input cost for

turkeys. The formula of the regression is the following: (𝐻𝐻𝑒𝑒𝑛𝑛𝑃𝑃𝑟𝑟𝑖𝑖𝑐𝑐𝑒𝑒)=𝛼𝛼+𝛽𝛽(𝐹𝐹𝑒𝑒𝑒𝑒𝑑𝑑𝑃𝑃𝑟𝑟𝑖𝑖𝑐𝑐𝑒𝑒)𝑡𝑡+𝜀𝜀𝑡𝑡. As

shown below, the regression shows a significant elevation in the prices of turkey during the

conspiracy period, showing the effects of the information exchange through Agri Stats:




                                                       38
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 42 of 91 PageID #:2889




G.     Defendants actively concealed the extent of their information exchange and
       Plaintiffs did not and could not have discovered defendants’ anticompetitive
       conduct.

       115.    Plaintiffs and the members of the Classes had neither actual nor constructive

knowledge of the facts constituting their claim for relief. Plaintiffs and members of the Classes

did not discover, and could not have discovered through the exercise of reasonable diligence, the

existence of the conspiracy alleged herein until shortly before filing this complaint. Defendants

engaged in a secret information exchange that did not reveal facts that would put Plaintiffs or the

Classes on inquiry notice that there was an anticompetitive agreement to exchange information

regarding the market for turkey. Throughout the Class Period, Defendants effectively,

affirmatively, and fraudulently concealed their anticompetitive agreement from Plaintiffs and

Class Members.




                                                39
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 43 of 91 PageID #:2890




       116.    In 2009, the President of Agri Stats, Bryan Snyder, commented on how secretive

the true nature of Agri Stats was when he stated:

               Agri Stats has always been kind of a quiet company. There’s not a
               whole lot of people that know a lot about us obviously due to
               confidentiality that we try to protect. We don’t advertise. We don’t
               talk about what we do. It’s always kind of just in the background,
               and really our specialty is working directly with companies about their
               opportunities and so forth.

       117.    At the same 2009 presentation, when discussing “bottom line numbers” (a

company’s net earnings), Mr. Snyder declined to display those numbers publicly, stating “I’m

not going to display the actual bottom line to the group here just because of the confidential[]

nature of the information.”

       118.    Not until recently was the extent of the information exchange conducted through

Agri Stats widely known or reported. Only after the filing of a February 7, 2018 Second

Consolidated and Amended Complaint by the End User Plaintiff Class in the In re Broiler

Chicken Antitrust Litigation, Case No. 1:16-cv-08637 (N.D. Ill.), was there a comprehensive

presentation of the full scope of the confidential services that Agri Stats provides to its clients in

the broiler industry.

       119.    The filing of that amended complaint collectively disclosed the likelihood that the

turkey industry was using Agri Stats to share confidential industry information that could

facilitate an anticompetitive conspiracy.

       120.    Defendants concealed the extent of their information exchange through Agri

Stats. Indeed, to this day, it is not publicly known the number of companies that receive Agri

Stats reports regarding turkey. Accordingly, a reasonable person under the circumstances would

not have been alerted to begin to investigate the legitimacy of defendants’ turkey prices before

these recent events.



                                                  40
  Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 44 of 91 PageID #:2891




H.      Defendants had numerous opportunities to collude.

        121.    Defendant integrators are members of several turkey-related trade associations

and other forums, which they used to facilitate their conspiratorial conduct. Turkey producers

have numerous regular events through which they can communicate in person with one another.

Regular and frequent attendance by defendants’ CEOs and top-level executives at trade-

association meetings is the norm rather than the exception.

        122.    Nearly every defendant integrator’s CEO has representatives on the board of

directors or executive committee of these trade associations.

        123.    The National Turkey Federation is a national advocate for turkey farmers and

processors; members include growers, processors, hatchers, breeders, distributors, allied

services, and state associations. High-ranking executives of Butterball, Jennie-O Turkey Store

(Hormel), Cargill, Tyson, Farbest, and Perdue currently serve as officers or on the executive

committee; and nearly all of Defendants have membership in this trade association. In addition to

regular board and executive committee meetings, the federation holds an annual convention in

February and an annual leadership conference in July where these executives gather and discuss

turkey-related information.

        124.    Upon information and belief, the top-level executives from defendants discuss

topics with one another relating to pricing, production, and other non-public proprietary

information outside of the National Turkey Federation’s formal meetings. These regular,

informal, and in-person opportunities to discuss pricing and production in the turkey industry

gives CEOs and top-level executives comfort that their competitors remain committed to a plan

to artificially restrict turkey production.

        125.    The United States Poultry & Egg Export Council (USAPEEC) has its home office

in Stone Mountain, Georgia. Defendants are all members of the council. USAPEEC has a


                                                41
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 45 of 91 PageID #:2892




network of international offices and consultants in key export markets. The mission of

USAPEEC is to promote exports of U.S. poultry and eggs around the world. The council has

evolved into an advocate for the industry on trade-policy issues. USAPEEC has about 200

member companies and organizations. The council holds Board of Directors meetings quarterly

and includes executives from all or nearly all defendants.

       126.    The U.S. Poultry & Egg Association (U.S. Poultry) describes itself as the world’s

largest and most active poultry organization. U.S. Poultry’s members include producers and

processors of broilers, turkeys, ducks, eggs, and breeding stock, as well as allied companies.

Many of the defendants are members of U.S. Poultry. U.S. Poultry holds regular Board of

Directors meetings each quarter during January, March, June, and each fall. Butterball, Cargill,

Foster, Tyson, and Perdue have representation on the Board of Directors.

       127.    The North American Meat Institute (NAMI) represents companies that process

95% of red meat and 70% of turkey products in the United States and their suppliers throughout

the country. NAMI hosts the Meat Industry Summit in April each year. Additionally, it holds

regular Board of Director meetings. Butterball, Cargill, Hormel, and Tyson have representation

on the NAMI Board.

                          V.      CLASS ACTION ALLEGATIONS

       128.    Plaintiffs bring this action on behalf of itself and as a class action under Rule

23(a) and (b)(2) of the Federal Rules of Civil Procedure, seeking equitable and injunctive relief

on behalf of the following class (the “Nationwide Class”):

               All commercial and institutional purchasers in the United States and
               its territories that purchased turkey, once or more, other than directly
               from Defendants, entities owned or controlled by Defendants, or
               other producers of turkey, from January 1, 2010 to January 1, 2017.
               Excluded from the Nationwide Class are the Court and its personnel,
               and any Defendants and their parent or subsidiary companies.



                                                 42
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 46 of 91 PageID #:2893




        129.    Plaintiffs also bring this action on behalf of itself and as a class action under Rule

23(a) and (b)(3) of the Federal Rules of Civil Procedure seeking damages pursuant to the

common law of unjust enrichment and the state antitrust, unfair competition, and consumer

protection laws of the states and territories listed below (the “Indirect Purchaser States”) 14 on

behalf of the following class (the “Damages Class”):

               All commercial and institutional purchasers in the Indirect
               Purchaser States that purchased turkey, once or more, other than
               directly from Defendants, entities owned or controlled by
               Defendants, or other producers of turkey from January 1, 2010 to
               January 1, 2017. Excluded from the Damages Class are the Court
               and its personnel, and any Defendants and their parent or subsidiary
               companies.

        130.   The Nationwide Class and the Damages Class are referred to herein as the

“Classes.”

        131.   Plaintiffs reserve the right to modify the class definitions at a later date.

        132.   While Plaintiffs do not know the exact number of the members of the Classes,

there are likely thousands of class members.

        133.   Common questions of law and fact exist as to all members of the Classes. This is

particularly true given the nature of Defendants’ conspiracy, which was generally applicable to

all the members of both Classes, thereby making appropriate relief with respect to the Classes as

a whole. Such questions of law and fact common to the Classes include, but are not limited to:




   14
      The Indirect Purchaser States include the following states (and territory): Arizona,
Arkansas, California, District of Columbia, Florida, Iowa, Kansas, Maine, Michigan, Minnesota,
Mississippi, Missouri, Nebraska, Nevada, New Hampshire, New Mexico, New York, North
Carolina, North Dakota, Oregon, Rhode Island, South Carolina, South Dakota, Tennessee, Utah,
Vermont, West Virginia, and Wisconsin.


                                                 43
Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 47 of 91 PageID #:2894




           (a)   Whether Defendants and their co-conspirators engaged in a combination

                 and conspiracy among themselves to fix, raise, maintain and/or stabilize

                 prices of turkey in the United States;

           (b)   Whether Defendants and their co-conspirators participated in meetings and

                 trade association conversations among themselves in the United States and

                 elsewhere to implement, adhere to, and police the unlawful agreements

                 that they reached;

           (c)   The identity of the participants of the alleged conspiracy;

           (d)   The duration of the alleged conspiracy and the acts carried out by

                 Defendants and their co-conspirators in furtherance of the conspiracy;

           (e)   Whether the alleged conspiracy violated the Sherman Act, as alleged in

                 the First Count;

           (f)   Whether the alleged conspiracy violated state antitrust and unfair

                 competition laws, and/or state consumer protection laws, as alleged in the

                 Second and Third Counts;

           (g)   Whether Defendants unjustly enriched themselves to the detriment of the

                 Plaintiffs and the members of the Classes, thereby entitling Plaintiffs and

                 the members of the Classes to disgorgement of all benefits derived by

                 Defendants, as alleged in the Fourth Count;

           (h)   Whether the conduct of Defendants and their co-conspirators, as alleged in

                 this Complaint, caused injury to the business or property of Plaintiffs and

                 the members of the Classes;




                                          44
  Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 48 of 91 PageID #:2895




                (i)     The effect of the alleged conspiracy on the prices of turkey sold in the

                        United States during the Class Period;

                (j)     Whether the Defendants and their co-conspirators actively concealed,

                        suppressed, and failed to disclose material facts to Plaintiffs and members

                        of the Classes concerning Defendants’ unlawful activities to artificially

                        inflate prices for turkey, and/or fraudulently concealed the unlawful

                        conspiracy’s existence from Plaintiffs and the other members of the

                        Classes;

                (k)     The appropriate injunctive and related equitable relief for the Nationwide

                        Class; and

                (l)     The appropriate class-wide measure of damages for the Damages Class.

        134.    Plaintiffs’ claims are typical of the claims of the members of the Classes.

Plaintiffs and all members of the Classes are similarly affected by Defendants’ wrongful conduct

in that they paid artificially inflated prices for turkey purchased indirectly. Plaintiffs’ claims arise

out of the same common course of conduct giving rise to the claims of the other members of the

Classes.

        135.    Plaintiffs will fairly and adequately protect the interests of the Classes. Plaintiffs’

interests are coincident with, and not antagonistic to, those of the other members of the Classes.

Plaintiffs are represented by counsel who are competent and experienced in the prosecution of

antitrust and class action litigation.

        136.    The questions of law and fact common to the members of the Classes

predominate over any questions affecting only individual members, including legal and factual

issues relating to liability and damages.




                                                  45
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 49 of 91 PageID #:2896




       137.    Class action treatment is a superior method for the fair and efficient adjudication

of the controversy, in that, among other things, such treatment will permit a large number of

similarly situated persons to prosecute their common claims in a single forum simultaneously,

efficiently, and without the unnecessary duplication of evidence, effort, and expense that

numerous individual actions would engender. The benefits of proceeding through the class

mechanism, including providing injured persons or entities with a method for obtaining redress

for claims that might not be practicable to pursue individually, substantially outweigh any

difficulties that may arise in management of this class action. Plaintiffs reserve the discretion to

certify the Damages Class as separate classes for each of the Indirect Purchaser States or as

separate classes for certain groups of Indirect Purchaser States, should the Court’s subsequent

decisions in this case render that approach more efficient.

       138.    The prosecution of separate actions by individual members of the Classes would

create a risk of inconsistent or varying adjudications, establishing incompatible standards of

conduct for Defendants.

                                  VI.     ANTITRUST INJURY

       139.    Defendants’ anticompetitive conduct had the following effects, among others:

               A.      Price competition has been restrained or eliminated with respect to turkey;

               B.      The prices of turkey have been fixed, raised, stabilized, or maintained at

                       artificially inflated levels;

               C.      Commercial and institutional indirect purchasers of turkey have been

                       deprived of free and open competition; and

               D.      Commercial and institutional indirect purchasers of turkey, including

                       Plaintiffs, paid artificially inflated prices.




                                                   46
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 50 of 91 PageID #:2897




       140.    Commonly used and well-accepted economic models can be used to measure both

the extent and the amount of the supra-competitive charge paid by the commercial and

institutional indirect purchasers. Thus, the economic harm to Plaintiffs and the class members

can be quantified.

       141.    The purpose of the conspiratorial conduct of defendants and their co-conspirators

was to raise, fix, or maintain the price of turkey and, as a direct and foreseeable result, Plaintiffs

and the Class paid supra-competitive prices for turkey during the Class Period.

       142.    By reason of the alleged violations of the antitrust laws, Plaintiffs and the Class

have sustained injury to their businesses or property, having paid higher prices for turkey than

they would have paid in the absence of defendants’ illegal contract, combination, or conspiracy

and as a result have suffered damages.

       143.    This is an antitrust injury of the type that the antitrust laws were meant to punish

and prevent.

                                  VII.    CAUSES OF ACTION

                                              COUNT I

                 Violation of Section 1 of the Sherman Act (15 U.S.C. §§ 1, 3)
                              (Conspiracy in Restraint of Trade)

       144.    Plaintiffs incorporate and reallege, as though fully set forth herein, each and every

allegation set forth in the preceding paragraphs of this Complaint.

       145.    Beginning at a time currently unknown to Plaintiffs, but at least as early as

January 1, 2010, and continuing at least until January 1, 2017, the exact dates being unknown to

Plaintiffs, Defendants and their co-conspirators entered into a continuing agreement to regularly

exchange detailed, timely, competitively sensitive and non-public information about their




                                                  47
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 51 of 91 PageID #:2898




operations. This agreement is an unreasonable restraint of trade in violation of Section 1 of the

Sherman Act, 15 U.S.C. § 1.

       146.    Defendants’ acts in furtherance of their combination or conspiracy were authorized,

ordered, or done by their officers, agents, employees, or representatives while actively engaged in

the management of defendants’ affairs.

       147.    Defendants’ anticompetitive acts involved United States domestic commerce and

import commerce, and had a direct, substantial, and foreseeable effect on interstate commerce by

raising and fixing prices for turkey throughout the United States.

       148.    The relevant product market is turkey and the relevant geographic market is the

continental United States.

       149.    Defendant integrators possess market power in the Relevant Market. Defendant

integrators and their co-conspirators controlled approximately 80 percent of the Relevant Market.

Defendant integrators’ collective market power includes the power to artificially deflate the

amount of turkey produced in the United States below competitive levels and to artificially

inflate the price Plaintiffs pay for turkey above competitive levels.

       150.    Defendants could impose an increase in the price of turkey collectively without

causing many consumers and businesses to switch their purchases to another product. Turkey

constitutes a unique product market.

       151.    Defendants view the turkey products as fungible. Turkey products are generally

interchangeable, permitting defendant integrators to readily to compare and match each other’s

pricing.

       152.    The information regularly exchanged by defendants pursuant to the agreement has

consisted of detailed, competitively sensitive and non-public information about current supply,




                                                 48
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 52 of 91 PageID #:2899




production and pricing plans regarding turkey. The information exchanges specifically included

the exchange through Agri Stats of weekly and monthly reports regarding defendants’ turkey

operations, including weekly sales data that allowed defendants to compare their prices with their

competitors and raise prices that were lower.

       153.    Defendants’ regular information exchanges through Agri Stats reflected concerted

action between horizontal competitors in the market for turkey.

       154.    Each defendant integrator furnished competitively sensitive information to other

defendant integrators with the understanding that it would be reciprocated. Agri Stats enforced

this understanding by requiring defendants to share data in order to receive comparable data.

       155.    The agreement to regularly exchange detailed and non-public information about

current production, supply, and pricing suppressed competition between the defendants. Agri

Stats specifically identified for defendants the instances where their pricing was lower than other

defendants and where they could raise their prices to match.

       156.    When defendants that are competing for the same consumers and businesses

exchange competitive information, it reduces the incentives to compete on price. Accordingly,

defendants used the data obtained through Agri Stats to reduce the uncertainty that they each

should have faced from not knowing what their competitors were offering and providing in the

turkey market. This strategic information was a material factor in defendant integrators’

decisions to inflate the prices that Plaintiffs paid for turkey during the Class Period.

       157.    Defendants’ unlawful agreements to exchange, and the actual exchanges of

nonpublic, timely, and detailed data were not reasonably necessary to further any procompetitive

purpose. The information exchanged between Defendants was current, easily traceable to its

source, confidential, and related to a core characteristic of competition between them.




                                                  49
  Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 53 of 91 PageID #:2900




        158.    The information-exchange agreement has had the effect of (1) reducing and

suppressing competition among Defendants in the market for turkey in the United States and (2)

inflating the prices of turkey during the Class Period.

        159.    As a result of Ddefendants’ unlawful conduct, Plaintiffs and the members of

the Class have been harmed by being forced to pay inflated, supracompetitive prices for turkey.

        160.    As a direct and proximate result of Defendants’ anticompetitive conduct,

Plaintiffs and members of the Nationwide Class have been injured in their business or property

and will continue to be injured in their business and property by paying more for turkey than

they would have paid and will pay in the absence of the conspiracy.

        161.    The alleged contract, combination, or conspiracy is also a per se violation of the

federal antitrust laws.

        162.    Plaintiffs and members of the Nationwide Class are entitled to an injunction

against Defendants, preventing and restraining the continuing violations alleged herein.

                                              COUNT II

                               Violation of State Antitrust Statutes
                          (on behalf of Plaintiffs and the Damages Class)

        163.    Plaintiffs repeat the allegations set forth above as if fully set forth herein, and

each of the state-specific causes of action described below incorporates the allegations as if fully

set forth therein.

        164.    During the Class Period, Defendants and their co-conspirators engaged in a

continuing contract, combination, or conspiracy with respect to the sale of turkey in

unreasonable restraint of trade and commerce and in violation of the various state antitrust and

other statutes set forth below.




                                                  50
  Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 54 of 91 PageID #:2901




        165.    The contract, combination, or conspiracy consisted of an agreement among

Defendants and their co-conspirators to fix, raise, inflate, stabilize, and/or maintain at artificially

supracompetitive prices for turkey, including in the United States and its territories.

        166.    In formulating and effectuating this conspiracy, Defendants and their co-

conspirators performed acts in furtherance of the combination and conspiracy, including agreeing

to fix, increase, inflate, maintain, or stabilize effective prices of turkey purchased by Plaintiffs

and members of the Damages Class; and (b) participating in meetings and trade association

conversations among themselves in the United States and elsewhere to implement, adhere to, and

police the unlawful agreements they reached.

        167.    Defendants and their co-conspirators engaged in the actions described above for

the purpose of carrying out their unlawful agreements to fix, increase, maintain, or stabilize

prices of turkey. As a direct and proximate result, Plaintiffs and members of the Damages Class

were deprived of free and open competition and paid more for turkey than they otherwise would

have in the absence of Defendants’ unlawful conduct. This injury is of the type the antitrust laws

of the above states were designed to prevent and flows from that which makes Defendants’

conduct unlawful.

        168.    In addition, Defendants have profited significantly from the conspiracy.

Defendants’ profits derived from their anticompetitive conduct come at the expense and

detriment of Plaintiffs and the members of the Damages Class.

        169.    Accordingly, Plaintiffs and the members of the Damages Class in each of the

following jurisdictions seek damages (including statutory damages where applicable), to be

trebled or otherwise increased as permitted by a particular jurisdiction’s antitrust law, and costs

of suit, including reasonable attorneys’ fees, to the extent permitted by the following state laws.




                                                  51
  Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 55 of 91 PageID #:2902




        170.    Defendants’ anticompetitive acts described above were knowing, willful and

constitute violations of the following state antitrust statutes.

        171.    Arizona: Defendants have entered into an unlawful agreement in restraint of

trade in violation of Ariz. Rev. Stat. §44-1401, et seq. Defendants’ conspiracies had the

following effects: (1) price competition for turkey was restrained, suppressed, and eliminated

throughout Arizona; (2) turkey prices were raised, fixed, maintained, and stabilized at artificially

high levels throughout Arizona. During the Class Period, Defendants’ illegal conduct

substantially affected Arizona commerce. Accordingly, Plaintiffs and members of the Damages

Class seek all forms of relief available under Ariz. Rev. Stat. §44-1401, et seq.

        172.    California: Defendants have entered into an unlawful agreement in restraint of

trade in violation of Cal. Bus. & Prof. Code §16700, et seq. During the Class Period, Defendants

and their co-conspirators entered into and engaged in a continuing unlawful trust in restraint of

the trade and commerce described above in violation of Cal. Bus. & Prof. Code §16720. Each

defendant has acted in violation of Cal. Bus. & Prof. Code §16720 to fix, raise, stabilize, and

maintain prices of turkey at supracompetitive levels. The violations of Cal. Bus. & Prof. Code

§16720 consisted, without limitation, of a continuing unlawful trust and concert of action among

Defendants and their co-conspirators, the substantial terms of which were to fix, raise, maintain,

and stabilize the prices of turkey. For the purpose of forming and effectuating the unlawful trust,

Defendants and their co-conspirators have done those things which they combined and conspired

to do, including, but not limited to, the acts, practices and course of conduct set forth above, and

creating a price floor, fixing, raising, and stabilizing the price of turkey. The combination and

conspiracy alleged herein has had, inter alia, the following effects: (1) price competition for

turkey has been restrained, suppressed, and/or eliminated in the State of California; (2) prices for




                                                  52
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 56 of 91 PageID #:2903




turkey provided by Defendants and their co-conspirators have been fixed, raised, stabilized, and

pegged at artificially high, non-competitive levels in the State of California and throughout the

United States; and (3) those who purchased turkey indirectly from Defendants and their co-

conspirators have been deprived of the benefit of free and open competition. As a result of

Defendants’ violation of Cal. Bus. & Prof. Code §16720, Plaintiffs and members of the Damages

Class seek treble damages and their cost of suit, including a reasonable attorneys’ fee, pursuant

to Cal. Bus. & Prof. Code §16750(a).

       173.    District of Columbia: Defendants have entered into an unlawful agreement in

restraint of trade in violation of D.C. Code §28-4501, et seq. Defendants’ combinations or

conspiracies had the following effects: (1) turkey price competition was restrained, suppressed,

and eliminated throughout the District of Columbia; (2) turkey prices were raised, fixed,

maintained, and stabilized at artificially high levels throughout the District of Columbia; (3)

Plaintiffs and members of the Damages Class, including those who resided in the District of

Columbia and purchased turkey in the District of Columbia, paid supracompetitive, artificially

inflated prices for turkey, including in the District of Columbia. During the Class Period,

Defendants’ illegal conduct substantially affected commerce in the District of Columbia. By

reason of the foregoing, Defendants have entered into agreements in restraint of trade in

violation of D.C. Code §28-4501, et seq. Accordingly, Plaintiffs and members of the Damages

Class seek all forms of relief available under D.C. Code §28-4501, et seq.

       174.    Iowa: Defendants have entered into an unlawful agreement in restraint of trade in

violation of Iowa Code §553.1, et seq. Defendants’ combinations or conspiracies had the

following effects: (1) turkey price competition was restrained, suppressed, and eliminated

throughout Iowa; (2) turkey prices were raised, fixed, maintained and stabilized at artificially




                                                 53
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 57 of 91 PageID #:2904




high levels throughout Iowa. During the Class Period, Defendants’ illegal conduct substantially

affected Iowa commerce. By reason of the foregoing, Defendants have entered into agreements

in restraint of trade in violation of Iowa Code §553.1, et seq. Accordingly, Plaintiffs and

members of the Damages Class seek all forms of relief available under Iowa Code §553.1, et seq.

       175.    Kansas: Defendants have entered into an unlawful agreement in restraint of trade

in violation of Kan. Stat. §50-101, et seq. Defendants’ combinations or conspiracies had the

following effects: (1) turkey price competition was restrained, suppressed, and eliminated

throughout Kansas; (2) turkey prices were raised, fixed, maintained, and stabilized at artificially

high levels throughout Kansas. During the Class Period, Defendants’ illegal conduct

substantially affected Kansas commerce. Accordingly, Plaintiffs and members of the Damages

Class seek all forms of relief available under Kan. Stat. §50-101, et seq.

       176.    Maine: Defendants have entered into an unlawful agreement in restraint of trade

in violation of Me. Rev. Stat. Ann. tit. 10, § 1101. Defendants’ combinations or conspiracies had

the following effects: (1) turkey price competition was restrained, suppressed, and eliminated

throughout Maine; (2) turkey prices were raised, fixed, maintained, and stabilized at artificially

high levels throughout Maine. During the Class Period, Defendants’ illegal conduct substantially

affected Maine commerce. Accordingly, Plaintiffs and members of the Damages Class seek all

relief available under Me. Rev. Stat. Ann. tit. 10, § 1104.

       177.    Michigan: Defendants have entered into an unlawful agreement in restraint of

trade in violation of Mich. Comp. Laws §445.771, et seq. Defendants’ combinations or

conspiracies had the following effects: (1) turkey price competition was restrained, suppressed,

and eliminated throughout Michigan; (2) turkey prices were raised, fixed, maintained, and

stabilized at artificially high levels throughout Michigan. During the Class Period, Defendants’




                                                 54
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 58 of 91 PageID #:2905




illegal conduct substantially affected Michigan commerce. Accordingly, Plaintiffs and members

of the Damages Class seek all relief available under Mich. Comp. Laws §445.771, et seq.

       178.    Minnesota: Defendants have entered into an unlawful agreement in restraint of

trade in violation of Minn. Stat. §325D.49, et seq. Defendants’ combinations or conspiracies had

the following effects: (1) turkey price competition was restrained, suppressed, and eliminated

throughout Minnesota; (2) turkey prices were raised, fixed, maintained, and stabilized at

artificially high levels throughout Minnesota. During the Class Period, Defendants’ illegal

conduct substantially affected Minnesota commerce. Accordingly, Plaintiffs and members of the

Damages Class seek all relief available under Minn. Stat. §325D.49, et seq.

       179.    Mississippi: Defendants have entered into an unlawful agreement in restraint of

trade in violation of Miss. Code §75-21-1, et seq. Defendants’ combinations or conspiracies had

the following effects: (1) turkey price competition was restrained, suppressed, and eliminated

throughout Mississippi; (2) turkey prices were raised, fixed, maintained, and stabilized at

artificially high levels throughout Mississippi. During the Class Period, Defendants’ illegal

conduct substantially affected Mississippi commerce. Accordingly, Plaintiffs and members of

the Damages Class seek all relief available under Miss. Code §75-21-1, et seq.

       180.    Nebraska: Defendants have entered into an unlawful agreement in restraint of

trade in violation of Neb. Rev. Stat. §59-801, et seq. Defendants’ combinations or conspiracies

had the following effects: (1) turkey price competition was restrained, suppressed, and

eliminated throughout Nebraska; (2) turkey prices were raised, fixed, maintained, and stabilized

at artificially high levels throughout Nebraska. During the Class Period, Defendants’ illegal

conduct substantially affected Nebraska commerce. Accordingly, Plaintiffs and members of the

Damages Class seek all relief available under Neb. Rev. Stat. §59-801, et seq.




                                                55
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 59 of 91 PageID #:2906




       181.    Nevada: Defendants have entered into an unlawful agreement in restraint of

trade in violation of Nev. Rev. Stat. Ann. §598A.010, et seq. Defendants’ combinations or

conspiracies had the following effects: (1) turkey price competition was restrained, suppressed,

and eliminated throughout Nevada; (2) turkey prices were raised, fixed, maintained, and

stabilized at artificially high levels throughout Nevada. During the Class Period, Defendants’

illegal conduct substantially affected Nevada commerce. Accordingly, Plaintiffs and members

of the Damages Class seek all relief available under Nev. Rev. Stat. Ann. §598A.010, et seq.

       182.    New Hampshire: Defendants have entered into an unlawful agreement in

restraint of trade in violation of New Hampshire Revised Statutes Ann. §356:1. Defendants’

combinations or conspiracies had the following effects: (1) turkey price competition was

restrained, suppressed, and eliminated throughout New Hampshire; (2) turkey prices were raised,

fixed, maintained, and stabilized at artificially high levels throughout New Hampshire. During

the Class Period, Defendants’ illegal conduct substantially affected New Hampshire commerce.

Accordingly, Plaintiffs and members of the Damages Class seek all relief available under New

Hampshire Revised Statutes §356:1, et seq.

       183.    New Mexico: Defendants have entered into an unlawful agreement in restraint of

trade in violation of New Mexico Statutes Annotated § 57-1-1, et seq. Defendants’ combinations

or conspiracies had the following effects: (1) turkey price competition was restrained,

suppressed, and eliminated throughout New Mexico; (2) turkey prices were raised, fixed,

maintained, and stabilized at artificially high levels throughout New Mexico. During the Class

Period, Defendants’ illegal conduct substantially affected New Mexico commerce. Accordingly,

Plaintiffs and members of the Damages Class seek all relief available under New Mexico

Statutes Annotated § 57-1-1, et seq.




                                                56
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 60 of 91 PageID #:2907




       184.      New York: Defendants have entered into an unlawful agreement in restraint of

trade in violation of New York General Business Laws § 340, et seq. Defendants’ combinations

or conspiracies had the following effects: (1) turkey price competition was restrained,

suppressed, and eliminated throughout New York; (2) turkey prices were raised, fixed,

maintained, and stabilized at artificially high levels throughout New York. During the Class

Period, Defendants’ illegal conduct substantially affected New York commerce. The conduct set

forth above is a per se violation of the Donnelly Act, § 340, et seq. Accordingly, Plaintiffs and

members of the Damages Class seek all relief available under New York General Business Laws

§ 340, et seq.

       185.      North Carolina: Defendants have entered into an unlawful agreement in

restraint of trade in violation of North Carolina General Statutes § 75-1, et seq. Defendants’

combinations or conspiracies had the following effects: (1) turkey price competition was

restrained, suppressed, and eliminated throughout North Carolina; (2) turkey prices were raised,

fixed, maintained, and stabilized at artificially high levels throughout North Carolina; During the

Class Period, Defendants’ illegal conduct substantially affected North Carolina commerce.

Accordingly, Plaintiffs and members of the Damages Class seek all relief available under North

Carolina General Statutes § 75-16, et seq.

       186.      North Dakota: Defendants have entered into an unlawful agreement in restraint

of trade in violation of N.D. Cent. Code §51-08.1-01, et seq. Defendants’ combinations or

conspiracies had the following effects: (1) turkey price competition was restrained, suppressed,

and eliminated throughout North Dakota; (2) turkey prices were raised, fixed, maintained, and

stabilized at artificially high levels throughout North Dakota. During the Class Period,

Defendants’ illegal conduct had a substantial effect on North Dakota commerce. Accordingly,




                                                57
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 61 of 91 PageID #:2908




Plaintiffs and members of the Damages Class seek all relief available under N.D. Cent. Code

§51-08.1-01, et seq.

       187.    Oregon: Defendants have entered into an unlawful agreement in restraint of trade

in violation of Or. Rev. Stat. § 646.725, et seq. Defendants’ combinations or conspiracies had

the following effects: (1) turkey price competition was restrained, suppressed and eliminated

throughout Oregon; (2) turkey prices were raised, fixed, maintained and stabilized at artificially

high levels throughout Oregon. During the Class Period, Defendants’ illegal conduct had a

substantial effect on Oregon commerce. Accordingly, Plaintiffs and members of the Damages

Class seek all relief available under Or. Rev. Stat. § 646.780, et seq.

       188.    Rhode Island: Defendants have entered into an unlawful agreement in restraint

of trade in violation of Rhode Island General Laws § 6-36-4, et seq. The Rhode Island statutes

allow actions on behalf of indirect purchasers for conduct during the Class Period. Defendants’

combinations or conspiracies had the following effects: (1) turkey price competition was

restrained, suppressed, and eliminated throughout Rhode Island; (2) turkey prices were raised,

fixed, maintained, and stabilized at artificially high levels throughout Rhode Island. During the

Class Period, Defendants’ illegal conduct had a substantial effect on Rhode Island commerce.

Accordingly, Plaintiffs and members of the Damages Class seek all relief available under Rhode

Island General Laws § 6-36-11, et seq.

       189.    South Dakota: Defendants have entered into an unlawful agreement in restraint

of trade in violation of South Dakota Codified Laws § 37-1-3.1, et seq. Defendants’

combinations or conspiracies had the following effects: (1) turkey price competition was

restrained, suppressed, and eliminated throughout South Dakota; (2) turkey prices were raised,

fixed, maintained, and stabilized at artificially high levels throughout South Dakota. During the




                                                 58
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 62 of 91 PageID #:2909




Class Period, Defendants’ illegal conduct had a substantial effect on South Dakota commerce.

Accordingly, Plaintiffs and members of the Damages Class seek all relief available under South

Dakota Codified Laws § 37-1-3.1, et seq.

       190.    Tennessee: Defendants have entered into an unlawful agreement in restraint of

trade in violation of Tenn. Code Ann. §47-25-101, et seq. Defendants’ combinations or

conspiracies had the following effects: (1) turkey price competition was restrained, suppressed,

and eliminated throughout Tennessee; (2) turkey prices were raised, fixed, maintained, and

stabilized at artificially high levels throughout Tennessee. During the Class Period, Defendants’

illegal conduct had a substantial effect on Tennessee commerce. Accordingly, Plaintiffs and

members of the Damages Class seek all relief available under Tenn. Code Ann. §47-25-101, et

seq.

       191.    Vermont: Defendants have entered into an unlawful agreement in restraint of

trade in violation of 9 Vermont Stat. Ann. § 2453, et seq. Defendants’ combinations or

conspiracies had the following effects: (1) turkey price competition was restrained, suppressed,

and eliminated throughout Vermont; (2) turkey prices were raised, fixed, maintained, and

stabilized at artificially high levels throughout Vermont. During the Class Period, Defendants’

illegal conduct had a substantial effect on Vermont commerce. Accordingly, Plaintiffs and

members of the Damages Class seek all relief available under 9 V.S.A. § 2465, et seq.

       192.    West Virginia: Defendants have entered into an unlawful agreement in restraint

of trade in violation of West Virginia Code § 47-18-3, et seq. Defendants’ combinations or

conspiracies had the following effects: (1) turkey price competition was restrained, suppressed,

and eliminated throughout West Virginia; (2) turkey prices were raised, fixed, maintained, and

stabilized at artificially high levels throughout West Virginia. During the Class Period,




                                                59
  Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 63 of 91 PageID #:2910




Defendants’ illegal conduct had a substantial effect on West Virginia commerce. Accordingly,

Plaintiffs and members of the Damages Class seek all relief available under West Virginia Code

§ 47-18-9, et seq.

        193.    Wisconsin: Defendants have entered into an unlawful agreement in restraint of

trade in violation of Wis. Stat. §133.01, et seq. Defendants’ combinations or conspiracies had

the following effects: (1) turkey price competition was restrained, suppressed, and eliminated

throughout Wisconsin; (2) turkey prices were raised, fixed, maintained, and stabilized at

artificially high levels throughout Wisconsin. During the Class Period, Defendants’ illegal

conduct had a substantial effect on Wisconsin commerce. Accordingly, Plaintiffs and members

of the Damages Class seek all relief available under Wis. Stat. §133.01, et seq.

                                             COUNT III

                         Violation of State Consumer Protection Statutes
                         (on Behalf of Plaintiffs and the Damages Class)

        194.    Plaintiffs repeat the allegations set forth above as if fully set forth herein, and

each of the state-specific causes of action described below incorporates the allegations as if fully

set forth therein.

        195.    Defendants engaged in unfair competition or unfair, unconscionable, deceptive or

fraudulent acts or practices in violation of the state consumer protection and unfair competition

statutes listed below.

        196.    California: Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of Cal. Bus. & Prof. Code

§17200, et seq. During the Class Period, Defendants manufactured, marketed, sold, or

distributed turkey in California, and committed and continue to commit acts of unfair

competition, as defined by Cal. Bus. & Prof. Code §17200, et seq., by engaging in the acts and



                                                  60
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 64 of 91 PageID #:2911




practices specified above. This claim is instituted pursuant to Cal. Bus. & Prof. Code §§17203

and 17204, to obtain restitution from these Defendants for acts, as alleged herein, that violated

Cal. Bus. & Prof. Code §17200, commonly known as the Unfair Competition Law. Defendants’

conduct as alleged herein violated Cal. Bus. & Prof. Code §17200. The acts, omissions,

misrepresentations, practices and nondisclosures of Defendants, as alleged herein, constituted a

common, continuous, and continuing course of conduct of unfair competition by means of unfair,

unlawful, and/or fraudulent business acts or practices within the meaning of Cal. Bus. & Prof.

Code §17200, et seq., including, but not limited to, the following: (1) the violations of §1 of the

Sherman Act, as set forth above; (2) the violations of Cal. Bus. & Prof. Code §16720, et seq., set

forth above. Defendants’ acts, omissions, misrepresentations, practices, and non-disclosures, as

described above, whether or not in violation of Cal. Bus. & Prof. Code §16720, et seq., and

whether or not concerted or independent acts, are otherwise unfair, unconscionable unlawful or

fraudulent; (3) Defendants’ acts or practices are unfair to purchasers of turkey in the State of

California within the meaning of Cal. Bus. & Prof. Code §17200 et. seq.; and (4) Defendants’

acts and practices are fraudulent or deceptive within the meaning of Cal. Bus. & Prof. Code

§17200, et seq. Plaintiffs and members of the Damages Class are entitled to full restitution

and/or disgorgement of all revenues, earnings, profits, compensation and benefits that may have

been obtained by Defendants as a result of such business acts or practices. The illegal conduct

alleged herein is continuing and there is no indication that Defendants will not continue such

activity into the future. The unlawful and unfair business practices of Defendants, and each of

them, as described above, have caused and continue to cause Plaintiffs and the members of the

Damages Class to pay supracompetitive and artificially inflated prices for turkey. Plaintiffs and

the members of the Damages Class suffered injury in fact and lost money or property as a result




                                                 61
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 65 of 91 PageID #:2912




of such unfair competition. The conduct of Defendants as alleged in this Complaint violates Cal.

Bus. & Prof. Code §17200, et seq. As alleged in this Complaint, Defendants and their co-

conspirators have been unjustly enriched as a result of their wrongful conduct and by

Defendants’ unfair competition. Plaintiffs and the members of the Damages Class are

accordingly entitled to equitable relief including restitution and/or disgorgement of all revenues,

earnings, profits, compensation and benefits that may have been obtained by Defendants as a

result of such business practices, pursuant to Cal. Bus. & Prof. Code §§17203 and 17204.

       197.    Florida: Defendants have engaged in unfair competition or unfair,

unconscionable, or deceptive acts or practices in violation of the Florida Deceptive and Unfair

Trade Practices Act, Fla. Stat. §501.201, et seq. Defendants’ unlawful conduct had the following

effects: (1) turkey price competition was restrained, suppressed, and eliminated throughout

Florida; (2) turkey prices were raised, fixed, maintained, and stabilized at artificially high levels

throughout Florida. During the Class Period, Defendants’ illegal conduct substantially affected

Florida commerce and consumers. Accordingly, Plaintiffs and members of the Damages Class

seek all relief available under Fla. Stat. §501.201, et seq.

       198.    Minnesota: Defendants have engaged in unfair competition or unfair,

unconscionable, or deceptive acts or practices in violation of the Minnesota Uniform Deceptive

Trade Practices Act, Minn. Stat. § 325D.43, et seq. Defendants engaged in unfair and deceptive

trade practices during the course of their business dealings, which significantly impacted

Plaintiffs as purchasers of the Defendants’ goods, and which caused Plaintiffs to suffer injury.

Defendants took efforts to conceal their agreements from Plaintiffs and the members of the

Damages Class. Defendants’ unlawful conduct had the following effects: (1) turkey price

competition was restrained, suppressed, and eliminated throughout Minnesota; (2) turkey prices




                                                  62
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 66 of 91 PageID #:2913




were raised, fixed, maintained, and stabilized at artificially high levels throughout Minnesota.

During the Class Period, Defendants’ illegal conduct substantially affected Minnesota commerce

and turkey purchasers. Defendants have engaged in unfair competition or unfair or deceptive acts

or practices in violation of Minn. Stat. § 325D.43, et seq., and, accordingly, Plaintiffs and

members of the Damages Class seek all relief available under that statute and as equity demands.

       199.    Nebraska: Defendants have engaged in unfair competition or unfair,

unconscionable, or deceptive acts or practices in violation of the Nebraska Consumer Protection

Act, Neb. Rev. Stat. § 59-1601, et seq. Defendants’ unlawful conduct had the following effects:

(1) turkey price competition was restrained, suppressed, and eliminated throughout Nebraska; (2)

turkey prices were raised, fixed, maintained, and stabilized at artificially high levels throughout

Nebraska. During the Class Period, Defendants marketed, sold, or distributed turkey in

Nebraska, and Defendants’ illegal conduct substantially affected Nebraska commerce and turkey

purchasers. Defendants have engaged in unfair competition or unfair or deceptive acts or

practices in violation of Neb. Rev. Stat. § 59-1601, et seq., and, accordingly, Plaintiffs and

members of the Damages Class seek all relief available under that statute.

       200.    New Hampshire: Defendants have engaged in unfair competition or unfair,

unconscionable, or deceptive acts or practices in violation of the New Hampshire Consumer

Protection Act, N.H. Rev. Stat. § 358-A:1, et seq. Defendants sold turkey in New Hampshire and

deceived Plaintiffs and Class Members in New Hampshire into believing that the turkey were

competitively priced. Defendants’ unlawful conduct had the following effects: (1) turkey price

competition was restrained, suppressed, and eliminated throughout New Hampshire; (2) turkey

prices were raised, fixed, maintained, and stabilized at artificially high levels throughout New

Hampshire; (3) Plaintiffs and members of the Damages Class, who resided in New Hampshire




                                                 63
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 67 of 91 PageID #:2914




and/or purchased the turkey in New Hampshire were deprived of free and open competition in

New Hampshire; and (4) Plaintiffs and members of the Damages Class, who resided in New

Hampshire and/or purchased turkey in New Hampshire paid supracompetitive, artificially

inflated prices for turkey in New Hampshire. During the Class Period, Defendants marketed,

sold, or distributed turkey in New Hampshire, and Defendants’ illegal conduct substantially

affected New Hampshire commerce and turkey purchasers. As a direct and proximate result of

Defendants’ unlawful conduct, Plaintiffs and members of the Damages Class have been injured.

Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

violation of N.H. Rev. Stat. § 358-A:1, et seq., and, accordingly, Plaintiffs and members of the

Damages Class seek all relief available under that statute.

       201.    New Mexico: Defendants have engaged in unfair competition or unfair,

unconscionable, or deceptive acts or practices in violation of New Mexico Stat. § 57-12-1, et seq.

In New Mexico, price-fixing is actionable as an “unconscionable trade practice” under N.M.

Stat. § 57-12-2(E) because it “takes advantage of the lack of knowledge … of a person to a

grossly unfair degree” and also results in a “gross disparity between the value received by a

person and the price paid.” Defendants had the sole power to set that price, and Plaintiffs and

members of the Damages Class had no meaningful ability to negotiate a lower price from

wholesalers. Moreover, Plaintiffs and members of the Damages Class lacked any meaningful

choice in purchasing turkey because they were unaware of the unlawful overcharge, and there

was no alternative source of supply through which Plaintiffs and members of the Damages Class

could avoid the overcharges. Defendants’ conduct with regard to sales of turkey, including their

illegal conspiracy to secretly fix the price of turkey at supracompetitive levels and overcharge

consumers, was substantively unconscionable because it was one-sided and unfairly benefited




                                                64
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 68 of 91 PageID #:2915




Defendants at the expense of Plaintiffs and the public. Defendants took grossly unfair advantage

of Plaintiffs and members of the Damages Class. Defendants’ unlawful conduct had the

following effects: (1) turkey price competition was restrained, suppressed and eliminated

throughout New Mexico; (2) turkey prices were raised, fixed, maintained and stabilized at

artificially high levels throughout New Mexico; (3) Plaintiffs and members of the Damages

Class were deprived of free and open competition; and (4) Plaintiffs and members of the

Damages Class paid supracompetitive, artificially inflated prices for turkey. During the Class

Period, Defendants’ illegal conduct substantially affected New Mexico commerce and

consumers. As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs and

members of the Damages Class have been injured and are threatened with further injury.

Defendants have engaged in unfair competition or unfair or deceptive acts or practices in

violation of New Mexico Stat. § 57-12-1, et seq., and, accordingly, Plaintiffs and members of the

Damages Class seek all relief available under that statute.

       202.    New York: Defendants have engaged in unfair competition or unfair,

unconscionable, or deceptive acts or practices in violation of N.Y. Gen. Bus. Law § 349, et seq.

Defendants agreed to, and did in fact, act in restraint of trade or commerce by affecting, fixing,

controlling and/or maintaining, at artificial and non-competitive levels, the prices at which turkey

were sold, distributed or obtained in New York and took efforts to conceal their agreements from

Plaintiffs and members of the Damages Class. Defendants and their co-conspirators made public

statements about the prices of turkey that either omitted material information that rendered the

statements that they made materially misleading or affirmatively misrepresented the real cause of

price increases for turkey; and Defendants alone possessed material information that was

relevant to consumers and businesses, but failed to provide the information. Because of




                                                 65
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 69 of 91 PageID #:2916




Defendants’ unlawful trade practices in the State of New York, New York class members who

indirectly purchased turkey were misled to believe that they were paying a fair price for turkey or

the price increases for turkey were for valid business reasons; and similarly situated consumers

and businesses were affected by Defendants’ conspiracy. Defendants knew that their unlawful

trade practices with respect to pricing turkey would have an impact on New York consumers and

businesses and not just Defendants’ direct customers. Defendants knew that their unlawful trade

practices with respect to pricing turkey would have a broad impact, causing commercial and

institutional indirect purchaser class members who indirectly purchased turkey to be injured by

paying more for turkey than they would have paid in the absence of Defendants’ unlawful trade

acts and practices. The conduct of Defendants described herein constitutes consumer-oriented

deceptive acts or practices within the meaning of N.Y. Gen. Bus. Law § 349, which resulted in

consumer injury and broad adverse impact on the public at large, and harmed the public interest

of customers and commercial and institutional indirect purchasers in New York State in an

honest marketplace in which economic activity is conducted in a competitive manner.

Defendants’ unlawful conduct had the following effects: (1) turkey price competition was

restrained, suppressed, and eliminated throughout New York; (2) turkey prices were raised,

fixed, maintained, and stabilized at artificially high levels throughout New York; (3) Plaintiffs

and members of the Damages Class were deprived of free and open competition; and (4)

Plaintiffs and members of the Damages Class paid supracompetitive, artificially inflated prices

for turkey. During the Class Period, Defendants marketed, sold, or distributed turkey in New

York, and Defendants’ illegal conduct substantially affected New York commerce and

consumers. During the Class Period, each of Defendants named herein, directly, or indirectly and

through affiliates they dominated and controlled, manufactured, sold and/or distributed turkey in




                                                66
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 70 of 91 PageID #:2917




New York. Plaintiffs and members of the Damages Class seek all relief available pursuant to

N.Y. Gen. Bus. Law § 349(h).

       203.    North Carolina: Defendants have engaged in unfair competition or unfair,

unconscionable, or deceptive acts or practices in violation of N.C. Gen. Stat. §75-1.1, et seq.

Defendants agreed to, and did in fact, act in restraint of trade or commerce by affecting, fixing,

controlling and/or maintaining, at artificial and non-competitive levels, the prices at which turkey

were sold, distributed or obtained in North Carolina and took efforts to conceal their agreements

from Plaintiffs and members of the Damages Class. Defendants’ price-fixing conspiracy could

not have succeeded absent deceptive conduct by Defendants to cover up their illegal acts.

Secrecy was integral to the formation, implementation and maintenance of Defendants’ price-

fixing conspiracy. Defendants committed inherently deceptive and self-concealing actions, of

which Plaintiffs could not possibly have been aware. Defendants and their co-conspirators

publicly provided pretextual and false justifications regarding their price increases. The conduct

of Defendants described herein constitutes consumer-oriented deceptive acts or practices within

the meaning of North Carolina law, which resulted in consumer injury and injury to commercial

and institutional indirect purchasers along with broad adverse impact on the public at large, and

harmed the public interest of North Carolina consumers and commercial and institutional indirect

purchasers in an honest marketplace in which economic activity is conducted in a competitive

manner. Defendants’ unlawful conduct had the following effects: (1) turkey price competition

was restrained, suppressed and eliminated throughout North Carolina; (2) turkey prices were

raised, fixed, maintained and stabilized at artificially high levels throughout North Carolina; (3)

Plaintiffs and members of the Damages Class were deprived of free and open competition; and

(4) Plaintiffs and members of the Damages Class paid supracompetitive, artificially inflated




                                                 67
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 71 of 91 PageID #:2918




prices for turkey. During the Class Period, Defendants marketed, sold, or distributed turkey in

North Carolina, and Defendants’ illegal conduct substantially affected North Carolina commerce

and consumers. During the Class Period, each of the Defendants named herein, directly, or

indirectly and through affiliates they dominated and controlled, manufactured, sold and/or

distributed turkey in North Carolina. Plaintiffs and members of the Damages Class seek actual

damages for their injuries caused by these violations in an amount to be determined at trial and

are threatened with further injury. Defendants have engaged in unfair competition or unfair or

deceptive acts or practices in violation of N.C. Gen. Stat. §75-1.1, et seq., and, accordingly,

Plaintiffs and members of the Damages Class seek all relief available under that statute.

       204.    North Dakota: Defendants have engaged in unfair competition or unfair,

unconscionable, or deceptive acts or practices in violation of the North Dakota Unlawful Sales or

Advertising Practices Statute, N.D. Century Code § 51-15-01, et seq. Defendants agreed to, and

did in fact, act in restraint of trade or commerce in North Dakota, by affecting, fixing,

controlling, and/or maintaining, at artificial and non-competitive levels, the prices at which

turkey was sold, distributed, or obtained in North Dakota. Defendants deliberately failed to

disclose material facts to Plaintiffs and members of the Damages Class concerning Defendants’

unlawful activities and artificially inflated prices for turkey. Defendants misrepresented to all

purchasers during the Class Period that Defendants’ turkey prices were competitive and fair.

Defendants’ unlawful conduct had the following effects: (1) price competition for turkey was

restrained, suppressed, and eliminated throughout North Dakota; (2) turkey prices were raised,

fixed, maintained, and stabilized at artificially high levels throughout North Dakota. During the

Class Period, Defendants’ illegal conduct had a substantial effect on North Dakota commerce

and turkey purchasers. As a direct and proximate result of Defendants’ violations of law,




                                                 68
  Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 72 of 91 PageID #:2919




Plaintiffs and members of the Damages Class suffered an ascertainable loss of money or property

as a result of Defendants’ use or employment of unconscionable and deceptive commercial

practices as set forth above. That loss was caused by Defendants’ willful and deceptive conduct,

as described herein. Defendants’ deception, including their affirmative misrepresentations and

omissions concerning the price of turkey, misled all purchasers acting reasonably under the

circumstances to believe that they were purchasing turkey at prices set by a free and fair market.

Defendants’ misleading conduct and unconscionable activities constitute violations of N.D.

Century Code § 51-15-01, et seq., and, accordingly, Plaintiffs and members of the Damages

Class seek all relief available under that statute.

        205.    South Carolina: Defendants have engaged in unfair competition or unfair,

unconscionable, or deceptive acts or practices in violation of the South Carolina Unfair Trade

Practices Act, S.C. Code Ann. §39-5-10 et seq. Defendants’ combinations or conspiracies had

the following effects: (1) turkey price competition was restrained, suppressed and eliminated

throughout South Carolina; (2) turkey prices were raised, fixed, maintained and stabilized at

artificially high levels throughout South Carolina. During the Class Period, Defendants’ illegal

conduct had a substantial effect on South Carolina commerce. As a direct and proximate result

of Defendants’ unlawful conduct, Plaintiffs and members of the Damages Class have been

injured in their business and property and are threatened with further injury. Defendants have

engaged in unfair competition or unfair or deceptive acts or practices in violation of S.C. Code

Ann. §39-5-10 et seq., and, accordingly, Plaintiffs and the members of the Damages Class seek

all relief available under that statute.

        206.    South Dakota: Defendants have engaged in unfair competition or unfair,

unconscionable, or deceptive acts or practices in violation of the South Dakota Deceptive Trade




                                                  69
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 73 of 91 PageID #:2920




Practices and Consumer Protection Statute, S.D. Codified Laws § 37-24-1, et seq. Defendants

agreed to, and did in fact, act in restraint of trade or commerce in South Dakota, by affecting,

fixing, controlling, and/or maintaining, at artificial and non-competitive levels, the prices at

which turkey was sold, distributed, or obtained in South Dakota. Defendants deliberately failed

to disclose material facts to Plaintiffs and members of the Damages Class concerning

Defendants’ unlawful activities and artificially inflated prices for turkey. Defendants

misrepresented to all purchasers during the Class Period that Defendants’ turkey prices were

competitive and fair. Defendants’ unlawful conduct had the following effects: (1) price

competition for turkey was restrained, suppressed, and eliminated throughout South Dakota; (2)

turkey prices were raised, fixed, maintained, and stabilized at artificially high levels throughout

South Dakota. Defendants’ illegal conduct substantially affected South Dakota commerce and on

those who purchased turkey in South Dakota. As a direct and proximate result of Defendants’

violations of law, Plaintiffs and members of the Damages Class suffered an ascertainable loss of

money or property as a result of Defendants’ use or employment of unconscionable and

deceptive commercial practices as set forth above. That loss was caused by Defendants’ willful

and deceptive conduct, as described herein. Defendants’ deception, including their affirmative

misrepresentations and omissions concerning the price of turkey, misled all purchasers acting

reasonably under the circumstances to believe that they were purchasing turkey at prices set by a

free and fair market. Defendants’ affirmative misrepresentations and omissions constitute

information important to Plaintiffs and members of the Damages Class as they related to the cost

of turkey they purchased. Defendants have engaged in unfair competition or unfair or deceptive

acts or practices in violation of S.D. Codified Laws § 37-24-1, et seq., and, accordingly,

Plaintiffs and members of the Damages Class seek all relief available under that statute.




                                                 70
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 74 of 91 PageID #:2921




       207.    Vermont: Defendants have engaged in unfair competition or unfair,

unconscionable, or deceptive acts or practices in violation of 9 Vermont Stat. Ann. § 2451, et

seq. Defendants agreed to, and did in fact, act in restraint of trade or commerce in a market that

includes Vermont, by affecting, fixing, controlling, and/or maintaining, at artificial and non-

competitive levels, the prices at which turkey were sold, distributed, or obtained in Vermont.

Defendants deliberately failed to disclose material facts to Plaintiffs and members of the

Damages Class concerning Defendants’ unlawful activities and artificially inflated prices for

turkey. Defendants owed a duty to disclose such facts, and Defendants breached that duty by

their silence. Defendants misrepresented to all purchasers during the Class Period that

Defendants’ turkey prices were competitive and fair. During the Class Period, Defendants’

illegal conduct had a substantial effect on Vermont commerce and consumers. As a direct and

proximate result of Defendants’ violations of law, Plaintiffs and members of the Damages Class

suffered an ascertainable loss of money or property as a result of Defendants’ use or employment

of unconscionable and deceptive commercial practices as set forth above. That loss was caused

by Defendants’ willful and deceptive conduct, as described herein. Defendants’ deception,

including their affirmative misrepresentations and omissions concerning the price of turkey,

likely misled all commercial and institutional indirect purchasers acting reasonably under the

circumstances to believe that they were purchasing turkey at prices set by a free and fair market.

Defendants’ misleading conduct and unconscionable activities constitutes unfair competition or

unfair or deceptive acts or practices in violation of 9 Vermont § 2451, et seq., and, accordingly,

Plaintiffs and members of the Damages Class seek all relief available under that statute.

       208.    Wisconsin: Defendants have engaged in unfair competition or unfair,

unconscionable, or deceptive acts or practices in violation of the Wisconsin Consumer Protection




                                                71
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 75 of 91 PageID #:2922




Statutes, Wisc. Stat. § 100.18, et seq. Defendants agreed to, and did in fact, act in restraint of

trade or commerce in a market that includes Wisconsin, by affecting, fixing, controlling, and/or

maintaining, at artificial and non-competitive levels, the prices at which turkey was sold,

distributed, or obtained in Wisconsin. Defendants affirmatively misrepresented to all purchasers

during the Class Period that Defendants’ turkey prices were competitive and fair. Defendants’

unlawful conduct had the following effects: (1) price competition for the turkey was restrained,

suppressed, and eliminated throughout Wisconsin; (2) turkey prices were raised, fixed,

maintained, and stabilized at artificially high levels throughout Wisconsin. Defendants’ illegal

conduct substantially affected Wisconsin commerce and purchasers of turkey. As a direct and

proximate result of Defendants’ violations of law, Plaintiffs and members of the Damages Class

suffered an ascertainable loss of money or property as a result of Defendants’ use or employment

of unconscionable and deceptive commercial practices as set forth above. That loss was caused

by Defendants’ willful and deceptive conduct, as described herein. Defendants’ deception,

including their affirmative misrepresentations concerning the price of turkey at issue, misled all

purchasers acting reasonably under the circumstances to believe that they were purchasing turkey

at prices set by a free and fair market. Defendants’ affirmative misrepresentations constitute

information important to Plaintiffs and members of the Damages Class as they related to the cost

of turkey they purchased. Defendants have engaged in unfair competition or unfair or deceptive

acts or practices in violation of Wisc. Stat. § 100.18, et seq., and, accordingly, Plaintiffs and

members of the Damages Class seek all relief available under that statute.




                                                  72
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 76 of 91 PageID #:2923




                                             COUNT IV

                                       Unjust Enrichment
                         (on behalf of Plaintiffs and the Damages Class)

       209.     Plaintiffs incorporate by reference the allegations set forth above as if fully set

forth herein.

       210.     To the extent required, this claim is pleaded in the alternative to the other claims

in this Complaint.

       211.     Defendants have unlawfully benefited from their sales of turkey because of the

unlawful and inequitable acts alleged in this Complaint. Defendants unlawfully overcharged

privately held commercial and institutional indirect purchasers, which purchased turkey at prices

that were more than they would have been but for Defendants’ unlawful actions.

       212.     Defendants’ financial benefits resulting from their unlawful and inequitable acts

are traceable to overpayments by Plaintiffs and members of the Damages Class.

       213.     Plaintiffs and the Damages Class have conferred upon Defendants an economic

benefit, in the nature of profits resulting from unlawful overcharges, to the economic detriment

of Plaintiffs and the Damages Class.

       214.     Defendants have been enriched by revenue resulting from unlawful overcharges

for turkey while Plaintiffs and members of the Damages Class has been impoverished by the

overcharges they paid for turkey imposed through Defendants’ unlawful conduct. Defendants’

enrichment and the impoverishment of Plaintiffs and members of the Damages Class are

connected.

       215.     There is no justification for Defendants’ retention of, and enrichment from, the

benefits they received, which caused impoverishment to Plaintiffs and the Damages Class,

because Plaintiffs and the Damages Class paid supracompetitive prices that inured to



                                                  73
  Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 77 of 91 PageID #:2924




Defendants’ benefit, and it would be inequitable for Defendants to retain any revenue gained

from their unlawful overcharges.

        216.    Plaintiffs did not interfere with Defendants’ affairs in any manner that conferred

these benefits upon Defendants.

        217.    The benefits conferred upon Defendants were not gratuitous, in that they

constituted revenue created by unlawful overcharges arising from Defendants’ illegal and unfair

actions to inflate the prices of turkey.

        218.    The benefits conferred upon Defendants are measurable, in that the revenue

Defendants have earned due to their unlawful overcharges of turkey are ascertainable by review

of sales records.

        219.    It would be futile for Plaintiffs and the Damages Class to seek a remedy from any

party with whom they have privity of contract. Defendants have paid no consideration to any

other person for any of the unlawful benefits they received indirectly from Plaintiffs and the

Damages Class with respect to Defendants’ sales of turkey.

        220.    It would be futile for Plaintiffs and the Damages Class to seek to exhaust any

remedy against the immediate intermediary in the chain of distribution from which they

indirectly purchased turkey, as the intermediaries are not liable and cannot reasonably be

expected to compensate Plaintiffs and the Damages Class for Defendants’ unlawful conduct.

        221.    The economic benefit of overcharges and monopoly profits derived by

Defendants through charging supracompetitive and artificially inflated prices for turkey is a

direct and proximate result of Defendants’ unlawful practices.




                                                 74
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 78 of 91 PageID #:2925




       222.    The financial benefits derived by Defendants rightfully belong to Plaintiffs and

the Damages Class, because Plaintiffs and the Damages Class paid supracompetitive prices

during the Class Period, inuring to the benefit of Defendants.

       223.    It would be inequitable under unjust enrichment principles under the law of the

states where unjust enrichment claims are asserted below for Defendants to be permitted to retain

any of the overcharges for turkey derived from Defendants’ unlawful, unfair, and unconscionable

methods, acts, and trade practices alleged in this Complaint.

       224.    Defendants are aware of and appreciate the benefits bestowed upon them by

Plaintiffs and the Damages Class. Defendants consciously accepted the benefits and continue to

do so as of the date of this filing, as turkey prices remain inflated above pre-conspiracy levels.

       225.    Defendants should be compelled to disgorge in a common fund for the benefit of

Plaintiffs and the Damages Class all unlawful or inequitable proceeds they received from their

sales of turkey.

       226.    A constructive trust should be imposed upon all unlawful or inequitable sums

received by Defendants traceable to indirect purchases of turkey by Plaintiffs and the Damages

Class. Plaintiffs and the Damages Class have no adequate remedy at law.

       227.    Arkansas: Defendants unlawfully overcharged members of Damages Class,

which made purchases of turkey in Arkansas at prices that were more than they would have been

but for Defendants’ actions. Plaintiffs and Class Members have conferred an economic benefit

upon Defendants, in the nature of revenue to which Defendants are not entitled resulting from

unlawful overcharges to the economic detriment of Plaintiffs and Class Members. Defendants

accepted and retain the benefit bestowed upon them by Plaintiffs and Class Members. Under the




                                                 75
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 79 of 91 PageID #:2926




circumstances, it would be inequitable for Defendants to retain such benefits without

compensating Plaintiffs and Class Members.

       228.    Arizona: Defendants unlawfully overcharged members of Damages Class, which

made purchases of turkey in Arizona at prices that were more than they would have been but for

Defendants’ actions. Defendants have been enriched by revenue resulting from unlawful

overcharges for turkey. Plaintiffs has been impoverished by the overcharges for turkey resulting

from Defendants’ unlawful conduct. Defendants’ enrichment and Plaintiffs’ impoverishment are

connected. Defendants have paid no consideration to any other person for any benefits they

received from Plaintiffs and Class Members. There is no justification for Defendants’ receipt of

the benefits causing their enrichment and Plaintiffs’ impoverishment, because Plaintiffs paid

supracompetitive prices that inured to Defendants’ benefit, and it would be inequitable for

Defendants to retain any revenue gained from their unlawful overcharges. Plaintiffs and Class

Members have no remedy at law.

       229.    District of Columbia: Defendants unlawfully overcharged members of Damages

Class, which made purchases of turkey in the District of Columbia at prices that were more than

they would have been but for Defendants’ actions. Plaintiffs and Class Members have conferred

an economic benefit upon Defendants, in the nature of revenue resulting from unlawful

overcharges to the economic detriment of Plaintiffs and Class Members. Defendants accepted

and retained the benefit bestowed upon them under inequitable and unjust circumstances arising

from unlawful overcharges to Plaintiffs and Class Members. Under the circumstances, it would

be inequitable and unjust for Defendants to retain such benefits.

       230.    Florida: Defendants unlawfully overcharged members of Damages Class, which

made purchases of turkey in Florida at prices that were more than they would have been but for




                                                76
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 80 of 91 PageID #:2927




Defendants’ actions. Plaintiffs and the Class Members have conferred an economic benefit upon

Defendants, in the nature of revenue resulting from unlawful overcharges to the economic

detriment of Plaintiffs and the Class Members. Defendants appreciated the benefits bestowed

upon them by Plaintiffs and the Class Members. It is inequitable for Defendants to accept and

retain the benefits received without compensating Plaintiffs and the Class Members.

       231.    Iowa: Defendants unlawfully overcharged members of Damages Class, which

made purchases of turkey in Iowa at prices that were more than they would have been but for

Defendants’ actions. Defendants have been enriched by revenue resulting from unlawful

overcharges for turkey, which revenue resulted from anticompetitive prices paid by Plaintiffs,

which inured to Defendants’ benefit. Defendants’ enrichment has occurred at the expense of

Plaintiffs and Class Members. It is unjust for Defendants to be permitted to retain the revenue

resulting from their unlawful overcharges.

       232.    Kansas: Defendants unlawfully overcharged members of Damages Class, which

made purchases of turkey in Kansas at prices that were more than they would have been but for

Defendants’ actions. Plaintiffs and Class Members have conferred an economic benefit upon

Defendants, in the nature of revenue resulting from unlawful overcharges to the economic

detriment of Plaintiffs and Class Members. Defendants retained the benefits bestowed upon them

under unjust circumstances arising from unlawful overcharges to Plaintiffs and Class Members.

Defendants were unjustly enriched at the expense of Plaintiffs and Class Members.

       233.    Maine: Defendants unlawfully overcharged members of Damages Class, which

made purchases of turkey in Maine at prices that were more than they would have been but for

Defendants’ actions. Plaintiffs and Class Members have conferred an economic benefit upon

Defendants, in the nature of revenue resulting from unlawful overcharges to the economic




                                                77
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 81 of 91 PageID #:2928




detriment of Plaintiffs and Class Members. Defendants retained the benefits bestowed upon them

under unjust circumstances arising from unlawful overcharges to Plaintiffs and Class Members.

Defendants were aware of and appreciated the benefit bestowed upon them by Plaintiffs and

Class Members. Defendants were unjustly enriched at the expense of Plaintiffs and Class

Members.

       234.    Michigan: Defendants unlawfully overcharged members of Damages Class,

which made purchases of turkey in Michigan at prices that were more than they would have been

but for Defendants’ actions. Plaintiffs and Class Members have conferred an economic benefit

upon Defendants, in the nature of revenue resulting from unlawful overcharges to the economic

detriment of Plaintiffs and Class Members to which Defendants are not entitled. Defendants

accepted and retain the benefit bestowed upon them by Plaintiffs and Class Members. Under the

circumstances, it would be inequitable for Defendants to retain such benefits without

compensating Plaintiffs and Class Members.

       235.    Minnesota: Defendants unlawfully overcharged members of Damages Class,

which made purchases of turkey in Minnesota at prices that were more than they would have

been but for Defendants’ actions. Defendants appreciated and knowingly accepted the benefits

bestowed upon them by Plaintiffs and Class Members. Defendants have paid no consideration to

any other person for any of the benefits they have received from Plaintiffs and Class Members. It

is inequitable for Defendants to accept and retain the benefits received without compensating

Plaintiffs and Class Members.

       236.    Mississippi: Defendants unlawfully overcharged members of Damages Class,

which made purchases of turkey in Mississippi at prices that were more than they would have

been but for Defendants’ actions. Defendants retain the benefit of overcharges received on the




                                               78
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 82 of 91 PageID #:2929




sales of turkey, which in equity and good conscience belong to Plaintiffs and Class Members on

account of Defendants’ anticompetitive conduct.

       237.    Missouri: Defendants unlawfully overcharged members of Damages Class,

which made purchases of turkey in Missouri at prices that were more than they would have been

but for Defendants’ actions. Plaintiffs and Class Members have conferred an economic benefit

upon Defendants, in the nature of revenue resulting from unlawful overcharges to the economic

detriment of Plaintiffs and Class Members. Defendants appreciated the benefit bestowed upon

them by Plaintiffs and Class Members. Defendants accepted and retained the benefit bestowed

upon them under inequitable and unjust circumstances arising from unlawful overcharges to

Plaintiffs and Class Members.

       238.    Nebraska: Defendants unlawfully overcharged members of Damages Class,

which made purchases of turkey in Nebraska at prices that were more than they would have been

but for Defendants’ actions. Defendants received money from Plaintiffs and Class Members as a

direct result of the unlawful overcharges, and have retained this money. Defendants have paid no

consideration to any other person in exchange for this money. In justice and fairness, Defendants

should disgorge such money and remit the overcharged payments back to Plaintiffs and Class

Members.

       239.    Nevada: Defendants unlawfully overcharged members of Damages Class, which

made purchases of turkey in Nevada at prices that were more than they would have been but for

Defendants’ actions. Plaintiffs and Class Members have conferred an economic benefit upon

Defendants in the nature of revenue resulting from unlawful overcharges for turkey. Defendants

appreciated the benefits bestowed upon them by Plaintiffs and Class Members, for which they

have paid no consideration to any other person. Defendants have knowingly accepted and




                                               79
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 83 of 91 PageID #:2930




retained the benefits bestowed upon them by Plaintiffs and Class Members. The circumstances

under which Defendants have accepted and retained the benefits bestowed upon them by

Plaintiffs and Class Members are inequitable in that they result from Defendants’ unlawful

overcharges for turkey.

       240.    New Hampshire: Defendants unlawfully overcharged members of Damages

Class, which made purchases of turkey in New Hampshire at prices that were more than they

would have been but for Defendants’ actions. Defendants have received a benefit from Plaintiffs

in the nature of revenue resulting from the unlawful overcharges, which revenue resulted from

anticompetitive prices that inured to the benefit of Defendants. Under the circumstances, it

would be unconscionable for Defendants to retain such benefits.

       241.    New Mexico: Defendants unlawfully overcharged members of Damages Class,

which made purchases of turkey in New Mexico at prices that were more than they would have

been but for Defendants’ actions. Defendants have knowingly benefitted at the expense of

Plaintiffs and Class Members from revenue resulting from unlawful overcharges for turkey. To

allow Defendants to retain the benefits would be unjust because the benefits resulted from

anticompetitive pricing that inured to Defendants’ benefit and because Defendants have paid no

consideration to any other person for any of the benefits they received.

       242.    New York: Defendants unlawfully overcharged Plaintiffs and members of

Damages Class, which made purchases of turkey in New York at prices that were more than they

would have been but for Defendants’ actions. Defendants have been enriched by revenue

resulting from unlawful overcharges for turkey, which revenue resulted from anticompetitive

prices paid by Plaintiffs, which inured to Defendants’ benefit. Defendants’ enrichment has




                                                80
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 84 of 91 PageID #:2931




occurred at the expense of Plaintiffs and Class Members. It is against equity and good conscience

for Defendants to be permitted to retain the revenue resulting from their unlawful overcharges.

       243.    North Carolina: Defendants unlawfully overcharged members of Damages

Class, which made purchases of turkey in North Carolina at prices that were more than they

would have been but for Defendants’ actions. Plaintiffs and Class Members have conferred an

economic benefit upon Defendants in the nature of revenue resulting from unlawful overcharges

to the economic detriment of Plaintiffs and Class Members. Plaintiffs did not interfere with

Defendants’ affairs in any manner that conferred these benefits upon Defendants. The benefits

conferred upon Defendants were not gratuitous, in that they comprised revenue created by

unlawful overcharges arising from Defendants’ anticompetitive conduct. The benefits conferred

upon Defendants are measurable, in that the revenue Defendants have earned due to unlawful

overcharges are ascertainable by review of sales records. Defendants consciously accepted the

benefits and continue to do so.

       244.    North Dakota: Defendants unlawfully overcharged members of Damages Class,

which made purchases of turkey in North Dakota at prices that were more than they would have

been but for Defendants’ actions. Defendants have been enriched by revenue resulting from

unlawful overcharges for turkey. Plaintiffs has been impoverished by the overcharges for turkey

resulting from Defendants’ unlawful conduct. Defendants’ enrichment and Plaintiffs’

impoverishment are connected. Defendants have paid no consideration to any other person for

any benefits they received directly or indirectly from Plaintiffs and Class Members. There is no

justification for Defendants’ receipt of the benefits causing their enrichment, because Plaintiffs

paid supracompetitive prices that inured to Defendants’ benefit, and it would be inequitable for




                                                 81
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 85 of 91 PageID #:2932




Defendants to retain any revenue gained from their unlawful overcharges. Plaintiffs and Class

Members have no remedy at law.

       245.    Oregon: Defendants unlawfully overcharged members of Damages Class, which

made purchases of turkey in Oregon at prices that were more than they would have been but for

Defendants’ actions. Plaintiffs and Class Members have conferred an economic benefit upon

Defendants, in the nature of revenue resulting from unlawful overcharges to the economic

detriment of Plaintiffs and Class Members. Defendants were aware of the benefit bestowed upon

them by Plaintiffs and Class Members. It would be inequitable and unjust for Defendants to

retain any of the overcharges for turkey derived from Defendants’ unfair conduct without

compensating Plaintiffs and Class Members.

       246.    Rhode Island: Defendants unlawfully overcharged members of Damages Class,

which made purchases of turkey in Rhode Island at prices that were more than they would have

been but for Defendants’ actions. Plaintiffs and Class Members have conferred an economic

benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges to the

economic detriment of Plaintiffs and Class Members. Defendants were aware of and/or

recognized the benefit bestowed upon them by Plaintiffs and the Class Members. Under the

circumstances, it would be inequitable for Defendants to retain such benefits without

compensating Plaintiffs and Class Members.

       247.    South Carolina: Defendants unlawfully overcharged members of Damages

Class, which made purchases of turkey in South Carolina at prices that were more than they

would have been but for Defendants’ actions. Defendants appreciated and knowingly accepted

the benefits bestowed upon them by Plaintiffs and Class Members. Defendants have paid no

consideration to any other person for any of the benefits they have received from Plaintiffs and




                                                82
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 86 of 91 PageID #:2933




Class Members. It is inequitable for Defendants to accept and retain the benefits received

without compensating Plaintiffs and Class Members.

       248.    South Dakota: Defendants unlawfully overcharged members of Damages Class,

which made purchases of turkey in South Dakota at prices that were more than they would have

been but for Defendants’ actions. Plaintiffs and Class Members have conferred an economic

benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges to the

economic detriment of Plaintiffs and Class Members. Defendants were aware of the benefit

bestowed upon them by Plaintiffs and Class Members. Under the circumstances, it would be

inequitable and unjust for Defendants to retain such benefits without reimbursing Plaintiffs and

Class Members.

       249.    Tennessee: Defendants unlawfully overcharged members of Damages Class,

which made purchases of turkey in Tennessee at prices that were more than they would have

been but for Defendants’ actions. Plaintiffs and Class Members have conferred an economic

benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges to the

economic detriment of Plaintiffs and Class Members. Defendants were aware of or appreciated

the benefit bestowed upon them by Plaintiffs and Class Members. Under the circumstances, it

would be inequitable for Defendants to retain such benefits without compensating Plaintiffs and

Class Members. It would be futile for Plaintiffs and Class Members to exhaust all remedies

against the entities with which Plaintiffs and Class Members have privity of contract because

Plaintiffs and Class Members did not purchase turkey directly from any Defendant.

       250.    Utah: Defendants unlawfully overcharged members of Damages Class, which

made purchases of turkey in Utah at prices that were more than they would have been but for

Defendants’ actions. Plaintiffs and Class Members have conferred an economic benefit upon




                                               83
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 87 of 91 PageID #:2934




Defendants, in the nature of revenue resulting from unlawful overcharges to the economic

detriment of Plaintiffs and Class Members. Defendants were aware of or appreciated the benefit

bestowed upon them by Plaintiffs and Class Members. Under the circumstances, it would be

inequitable for Defendants to retain such benefits without compensating Plaintiffs and Class

Members.

       251.   Vermont: Defendants unlawfully overcharged members of Damages Class,

which made purchases of turkey in Vermont at prices that were more than they would have been

but for Defendants’ actions. Plaintiffs and Class Members have conferred an economic benefit

upon Defendants, in the nature of revenue resulting from unlawful overcharges to the economic

detriment of Plaintiffs and Class Members. Defendants accepted the benefit bestowed upon them

by Plaintiffs and Class Members. Under the circumstances, it would be inequitable for

Defendants to retain such benefits without compensating Plaintiffs and Class Members.

       252.   West Virginia: Defendants unlawfully overcharged members of Damages Class,

which made purchases of turkey in West Virginia at prices that were more than they would have

been but for Defendants’ actions. Plaintiffs and Class Members have conferred an economic

benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges to the

economic detriment of Plaintiffs and Class Members. Defendants were aware of or appreciated

the benefit bestowed upon them by Plaintiffs and Class Members. Under the circumstances, it

would be inequitable for Defendants to retain such benefits without compensating Plaintiffs and

Class Members.

       253.   Wisconsin: Defendants unlawfully overcharged members of Damages Class,

which made purchases of turkey in Wisconsin at prices that were more than they would have

been but for Defendants’ actions. Plaintiffs and Class Members have conferred an economic




                                               84
  Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 88 of 91 PageID #:2935




benefit upon Defendants, in the nature of revenue resulting from unlawful overcharges to the

economic detriment of Plaintiffs and Class Members. Defendants appreciated the benefit

bestowed upon them by Plaintiffs and Class Members. Under the circumstances, it would be

inequitable for Defendants to retain such benefits without compensating Plaintiffs and Class

Members.

                                VIII. REQUEST FOR RELIEF

        WHEREFORE, Plaintiffs, on behalf of itself and the Class of all others so similarly

situated, respectfully requests judgment against defendants as follows:

        254.   The Court determine that this action may be maintained as a class action under

Rule 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure, appoint Plaintiffs as Class

Representatives and their counsel of record as Class Counsel, and direct that notice of this action,

as provided by Rule 23(c)(2) of the Federal Rules of Civil Procedure, be given to the Class, once

certified;

        255.   The unlawful conduct, conspiracy or combination alleged herein be adjudged and

decreed: (a) an unreasonable restraint of trade or commerce in violation of Section 1 of the

Sherman Act; (b) a per se violation of Section 1 of the Sherman Act; (c) an unlawful

combination, trust, agreement, understanding and/or concert of action in violation of the state

antitrust and unfair competition and consumer protection laws as set forth herein; or,

alternatively, (d) acts of unjust enrichment by Defendants as set forth herein.

        256.   Plaintiffs and the Class recover damages, to the maximum extent allowed under

the applicable state laws, and that a joint and several judgments in favor of Plaintiffs and the

members of the Damages Class be entered against Defendants in an amount to be trebled to the

extent such laws permit;




                                                 85
 Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 89 of 91 PageID #:2936




       257.       Plaintiffs and members of the Damages Class recover damages, to the maximum

extent allowed by such laws, in the form of restitution and/or disgorgement of profits unlawfully

obtained;

       258.       Plaintiffs and members of the Damages Class be awarded restitution, including

disgorgement of profits Defendants obtained as a result of their acts of unfair competition and

acts of unjust enrichment, and the Court establish of a constructive trust consisting of all ill-

gotten gains from which Plaintiffs and members of the Damages Class may make claims on a

pro rata basis;

       259.       Defendants, their affiliates, successors, transferees, assignees and other officers,

directors, partners, agents and employees thereof, and all other persons acting or claiming to act

on their behalf or in concert with them, be permanently enjoined and restrained from in any

manner continuing, maintaining or renewing the conduct, conspiracy, or combination alleged

herein, or from entering into any other conspiracy or combination having a similar purpose or

effect, and from adopting or following any practice, plan, program, or device having a similar

purpose or effect;

       260.       Defendants, their affiliates, successors, transferees, assignees and other officers,

directors, partners, agents and employees thereof, and all other persons acting or claiming to act

on their behalf or in concert with them, be permanently enjoined and restrained from in any

manner continuing, maintaining, or renewing the sharing of highly sensitive competitive

information that permits individual identification of company’s information;

       261.       Plaintiffs and the members of the Damages Class be awarded pre- and post-

judgment interest as provided by law, and that such interest be awarded at the highest legal rate

from and after the date of service of this Complaint;




                                                    86
  Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 90 of 91 PageID #:2937




        262.    Plaintiffs and the members of the Classes recover their costs of suit, including

reasonable attorneys’ fees, as provided by law; and

        263.    Plaintiffs and the members of the Classes have such other and further relief as the

case may require and the Court may deem just and proper.

                               IX.     JURY TRIAL DEMANDED

        264.    Plaintiffs demands a trial by jury, pursuant to Rule 38(b) of the Federal Rules of

Civil Procedure, of all issues so triable.



Dated: February 9, 2021                           Respectfully submitted,

                                                  By: /s/ Blaine Finley
                                                  Jonathan W. Cuneo (pro hac vice)
                                                  Blaine Finley (pro hac vice)
                                                  CUNEO GILBERT & LADUCA, LLP
                                                  4725 Wisconsin Ave., NW
                                                  Suite 200
                                                  Washington, DC 20016
                                                  Telephone: (202) 789-3960
                                                  Email: jonc@cuneolaw.com
                                                  Email: bfinley@cuneolaw.com

                                                  By: /s/ Shannon M. McNulty
                                                  Robert A. Clifford
                                                  Shannon M. McNulty
                                                  CLIFFORD LAW OFFICES PC
                                                  120 N. LaSalle Street, Suite 3100
                                                  Chicago, IL 60602
                                                  rac@cliffordlaw.com
                                                  smm@cliffordlaw.com
                                                  Telephone: (312) 899-9090




                                                 87
Case: 1:20-cv-02295 Document #: 133 Filed: 02/09/21 Page 91 of 91 PageID #:2938




                                       John “Don” Barrett (pro hac vice forthcoming)
                                       David McMullan, Jr. (pro hac vice forthcoming)
                                       Sarah Sterling Starns (pro hac vice forthcoming)
                                       BARRETT LAW GROUP, P.A.
                                       404 Court Square
                                       Lexington, Mississippi 39095
                                       Telephone: (662) 834-2488
                                       Fax: (662) 834-2628
                                       dbarrett@barrettlawgroup.com
                                       dmcmullan@barrettlawgroup.com
                                       sstarns@barrettlawgroup.com

                                       Shawn M. Raiter (pro hac vice forthcoming)
                                       LARSON • KING, LLP
                                       30 East Seventh Street • Suite 2800
                                       St. Paul, MN 55101
                                       Direct: 651-312-6518
                                       Fax: 651-312-6618
                                       sraiter@larsonking.com

                                       Counsel for Plaintiffs and the Proposed Classes




                                      88
